Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.273 Page 1 of 87




   1 Jenny L. Riggs (SBN: 204417)
     jriggs@meyersnave.com
   2 Margaret W. Rosequist (SBN: 203790)
     mrosequist@meyersnave.com
   3 MEYERS, NAVE, RIBACK, SILVER & WILSON
     600 B Street, Suite 1650
   4 San Diego, California 92101
     Telephone: (619) 330-1700
   5 Facsimile: (619) 330-1701
   6 Attorneys for Defendants
     CITY OF SAN DIEGO
   7
   8                       UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 AMERICAN ASPHALT SOUTH, INC,                 Case No. 3:21-cv-00176-DMS-NLS
     a California corporation,
  12                                              [Assigned for All Purposes to:
                  Plaintiff,                      Hon. Dana M. Sabraw, Dept. 13A]
  13
            v.                                    DECLARATION OF DEPUTY CITY
  14                                              ATTORNEY CASSANDRA
     CITY OF SAN DIEGO, a Municipal               MOUGIN IN SUPPORT OF
  15 corporation,                                 DEFENDANTS CITY OF SAN
                                                  DIEGO’S OPPOSITION TO
  16               Defendant.                     PLAINTIFF’S EX PARTE
                                                  APPLICATION FOR TEMPORARY
  17                                              RESTRAINING ORDER AND
                                                  ORDER TO SHOW CAUSE RE:
  18                                              PRELIMINARY INJUNCTION
  19
                                                  Action Filed:       January 29, 2021
  20                                              Trial Date:         None Set
  21
  22
  23
  24
  25
  26
  27
  28
                                                               Case No. 3:21-cv-00176-DMS-NLS
        DECLARATION OF CASSANDRA MOUGIN IN SUPPORT OF OPPOSITION TO PLAINTIFF’S EX PARTE
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.274 Page 2 of 87




   1                    DECLARATION OF CASSANDRA MOUGIN
   2         I, Cassandra Mougin, pursuant to 28 U.S.C. § 1746, declare as follows:
   3         1.    I am an attorney duly admitted to practice before this Court. I am a
   4 Deputy City Attorney with Defendant City of San Diego (“the City”), the Defendant
   5 in this action. I have personal knowledge of the facts set forth herein, except as to
   6 those stated on information and belief and, as to those, I am informed and believe
   7 them to be true. If called as a witness, I could and would competently testify to the
   8 matters stated herein.
   9         2.    I have worked as a Deputy City Attorney for the City since April 2017.
  10 One of my primary responsibilities as a Deputy City Attorney has been to provide
  11 legal advice to the City’s Department of Engineering and Capital Projects and the
  12 Department of Transportation and Storm Water. As a result of my responsibilities
  13 with respect to those departments, I am familiar with issues pertaining to the
  14 suspension pending debarment of Plaintiff American Asphalt South, Inc. (“AAS”)
  15 and am therefore familiar with the matters set forth herein.
  16         3.    I have reviewed the June 16, 2020 letter sent by Chief Operating
  17 Officer Kris Michell to Allan Henderson, President and CEO of AAS, the Plaintiff
  18 in this action. A true and correct copy of that letter is attached hereto as Exhibit A.
  19 The letter explains that much of the information leading to AAS’s suspension
  20 pending debarment arose from a whistleblower complaint. Attached as Attachment
  21 2 to Ms. Michell’s letter is a memo dated April 13, 2020, addressed to Ms. Michell
  22 from Kyle Elser, then the Interim City Auditor. In the first paragraph of Mr. Elser’s
  23 memo, he states that the investigation began from a “Fraud Hotline Report alleging
  24 fraud by a City employee.” That whistleblower report was, according to Mr. Elser,
  25 turned over to law enforcement to investigate.
  26         4.    On July 9, 2020, I participated in a phone call with Brian Wheeler,
  27 counsel for AAS. I have reviewed Mr. Wheeler’s declaration submitted in support
  28 of Plaintiffs’ Ex Parte application, and although Mr. Wheeler in his declaration does
                                                 1             Case No. 3:21-CV-00176-DMS-NLS
        DECLARATION OF CASSANDRA MOUGIN IN SUPPORT OF OPPOSITION TO PLAINTIFF’S EX PARTE
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.275 Page 3 of 87




   1 not identify the “two deputy City attorneys” with whom he spoke (as set forth in
   2 paragraphs 3 and 4 of his declaration), I am not aware that he had a call that day
   3 with any other deputy City attorneys, and must presume that Mr. Wheeler simply
   4 forgot that I participated in that call. My memory of that July 9, 2020 call is
   5 different than that of Mr. Wheeler. For example, Mr. Wheeler states that the deputy
   6 City attorneys with whom he spoke that day told him that the City would produce to
   7 Plaintiff the emails cited in Ms. Michell’s letter regarding AAS’s suspension
   8 pending debarment “shortly thereafter.” I do not recall either myself or my
   9 colleague making that statement and because the emails at issue implicate the
  10 statutory whistleblower protections under the California Public Records Act (see,
  11 for example, California Government Code § 53087.6), I understand that there are
  12 limitations on distribution of such materials.
  13         5.    I am aware that in Mr. Wheeler’s declaration at paragraph 3, with
  14 respect to the informal meeting with Ms. Michell on July 15, 2020, he says that he
  15 did not know “the contours of the meeting or what AAS should expect at the
  16 meeting.” Again, my memory of that phone call is different from Mr. Wheeler’s
  17 memory. I recall that Mr. Wheeler was told that the July 15, 2020 meeting would be
  18 for Plaintiff to present whatever arguments or information it wanted the City to
  19 consider with regard to Plaintiff’s suspension pending debarment. Further, the
  20 City’s position was that there would be no “evidentiary” rules or limitations on what
  21 or how AAS could present the information it wanted to present. I attended the
  22 meeting on July 15, 2020, and at that meeting, Plaintiff through its counsel made an
  23 informal presentation but did not provide (or even show) any documents to the City.
  24         6.    I am informed and believe that counsel for AAS (Atkinson, Andelson,
  25 Loya, Ruud & Romo) previously represented the City, including in relation to a
  26 whistleblower complaint. As a result, the City required some time to consider this
  27 potential conflict of interest, during which time I limited my communications to
  28 Plaintiff’s counsel to avoid a claim that the City had waived the conflict. The
                                                 2              Case No. 3:21-CV-00176-DMS-NLS
        DECLARATION OF CASSANDRA MOUGIN IN SUPPORT OF OPPOSITION TO PLAINTIFF’S EX PARTE
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.276 Page 4 of 87




   1 potential conflict was an issue of significant inquiry not only by the City but also by
   2 AAS’s counsel, which I recall hired an outside firm to advise it on the issue. After
   3 the City considered whether counsel’s representation of AAS adverse to the City
   4 was a conflict of interest, the City ultimately determined not to press on that point.
   5 On September 30, 2020, I therefore emailed counsel for AAS (Scott Dauscher and
   6 Mr. Wheeler), informing them that “[w]e were recently advised that the City has
   7 decided to not pursue further action against your firm in regard to the conflict of
   8 interest issues previously identified.”
   9        7.     In that same email, I advised Mr. Wheeler and Mr. Dauscher that the
  10 Office of Administrative Hearings (the “OAH”) prefers parties to agree on potential
  11 hearing dates when filing. I did not know what dates the OAH had available for a
  12 debarment hearing, but said “we think it is likely sometime this year. Please provide
  13 dates in the next few months and we will provide those to OAH.” A true and correct
  14 copy of the email chain containing my September 30, 2020 email is attached hereto
  15 as Exhibit B.
  16        8.     On October 2, 2020, Mr. Dauscher responded to my email about
  17 hearing dates by replying, “We will get available dates and send them to you.” A
  18 true and correct copy of the email chain containing my September 30, 2020 email is
  19 attached hereto as Exhibit C. Mr. Dauscher did not send any such dates.
  20        9.     Instead, counsel for AAS communicated that AAS would only be
  21 willing to proceed with setting a debarment hearing if the City agreed to produce all
  22 documents responsive to AAS’s Public Records Act requests by a specific date, to
  23 allow AAS to prepare for a debarment hearing. AAS’s Public Records Act requests,
  24 however, are in my opinion voluminous. As of the filing of this declaration, to the
  25 best of my knowledge, AAS has submitted about five different Public Records Act
  26 requests, containing approximately ninety-eight separate categories of information,
  27 some seeking ten or more years of information. The City’s practice is to have each
  28 department respond to each PRA request independently, and therefore given the
                                            3               Case No. 3:21-CV-00176-DMS-NLS
        DECLARATION OF CASSANDRA MOUGIN IN SUPPORT OF OPPOSITION TO PLAINTIFF’S EX PARTE
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.277 Page 5 of 87




   1 extensive and voluminous nature of Plaintiff’s PRA requests, the City has been
   2 providing responsive documents on a rolling basis but was unable to provide all
   3 documents by Plaintiff’s suggested date.
   4        10.    On or about October 22, 2020, AAS filed a Verified Petition for Writ of
   5 Mandate (C.C.P. § 1085) and Complaint For Declaratory Relief For Public Records
   6 in California Superior Court, County of San Diego (Case No. 37-2020-00038338-
   7 CU-WM-CTL). A true and correct copy of that Petition is attached hereto as
   8 Exhibit D. In that Petition, AAS states that the City must not be permitted to move
   9 forward with a debarment hearing against AAS until it has responded to AAS’s
  10 Public Records Act requests: “the City intends to proceed with its baseless
  11 debarment hearing against AAS by the end of the year. Such an unconscionable
  12 attempt to push through an enforcement proceeding without responding to AAS’s
  13 critical requests must not be permitted.” (See ¶ 41.) The City was served with this
  14 Petition on or about November 9, 2020.
  15        I declare under penalty of perjury under the laws of the United States of
  16 America that the foregoing is true and correct.
  17
  18        Executed February 3, 2021, at San Diego, California.
  19
  20
                                                 Cassandra Mougin
  21
  22
  23
  24
  25
  26
  27
  28
                                              4               Case No. 3:21-CV-00176-DMS-NLS
        DECLARATION OF CASSANDRA MOUGIN IN SUPPORT OF OPPOSITION TO PLAINTIFF’S EX PARTE
                         APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.278 Page 6 of 87




                         EXHIBIT A

                                       5
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.279 Page 7 of 87




                                       6
  Page3:21-cv-00176-DMS-NLS
Case   2 of 8               Document 11-1 Filed 02/03/21 PageID.280 Page 8 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020


  A contractor may be permanently debarred from City contracts when "... engaged in any
  corrupt practice in bidding, award, administration, or performance of a contract." For every
  bid submitted, AAS certified under the penalty of perjury a "Non-Collusion Affidavit > ' under
  23 United Stated Code 112 and Public Contract Code 7106. In all instances where AAS was a
  prime bidder, this certification was attested to. However, based on the examples noted
  within this recommendation, the evidence found during the investigation indicate AAS
  frequently and actively engaged in dishonest and corrupt behavior in connection with City
  contracts, conspired with City Employee A to receive competitive advantages, and submitted
  sham bids. Based on the evidence, the following corrupt practices committed by AAS staff
  and officers include:

     A. Scheming with City Employee A to extend bid opening dates and alter bidding
        documents via addendum to allow AAS to bid on projects.

 On at least one occasion, AAS obtained a competitive edge by convincing the City to accept a
 different slurry seal material, because AAS was unable to obtain the material that was
 originally called for in the invitation to bid.

 In an email between City Employee A and a representative from AAS, a bid item for
 "Scrub Seal" on the FY 1 10 Slurry Seal Group V project that was actively advertising, the AAS
 representative asked City Employee A to delete the item:

         AAS Representative: "You can't just delete the item."

         City Employee A: "Nope. It's set in stone... politics bro."

 In a separate email related to the same bid, a representative from AAS forwards an email
 between AAS and Petrochem Manufacturing, Inc. (PMI) indicating PMI has decided not to
 quote AAS. By PMI indicating they would not quote AAS for the proprietary product
 (Rubberized Emulsion Aggregate Slurry, known as REAS) specified in the bid, AAS would not
 be able to bid the project. Instead, working with City Employee A to change the proprietary
 product to a non-proprietary product, AAS put itself in a position to bid.

         City Employee A: "Looks like I may be switching to RPMS then. Hang tight, I just discussed
         this with our Purchasing Dept. and they asked me to consult with my attorney. I'll get back to
         you. If PMI does have the legal right to do this, then I will have to delay the bids on all my
         projects one more month in order to switch the product."

 Subsequently, the bid opening date was extended, and a change in product was made to
 include an "or equal clause." This permitted AAS to submit a bid to include Rubber Polymer
 Modified Slurry (RPMS) in lieu of the proprietary PMI product.

         AAS Representative: "You're the MAN!!!!!!!!!!!!!!!!"

         City Employee A: "PMI doesn't have me in their pocket AND I don't take kindly to them
         playing dirty. It's a good thing AA[S] has you working for them and we both like guns."

     B. Conspired with City Employee A to remove subcontractors listed in bid documents,
        in violation of WHITEBOOK requirements, create fraudulent change orders, and
        complete an excess of $715,000 of subcontractor work in-house.




                                                      7
  Page3:21-cv-00176-DMS-NLS
Case   3 of 8               Document 11-1 Filed 02/03/21 PageID.281 Page 9 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020


  Subcontractors listed on bid documents cannot be substituted without the express
  authorization of the City. Contractors > must follow the subcontractor substitution procedure
  contained within City of San Diego Standard Specifications for Public Works Construction,
  "The WHITEBOOK 11 , including complying with Public Contract Code (PCC) 4107. Substitution
  requests must comply with one of the nine ( 9) reasons identified under PCC and as mirrored
  in the WHITEBOOK. Verification that a valid reason to substitute exists is conducted prior to
  authorizing such a substitution by appropriate City staff. Unauthorized, or illegal
  substitution of a subcontractor will result in a penalty being assessed as outlined under PCC
  4110.

  In an email from an AAS representative and City Employee A:

         AAS Representative: "Here is the information on the last 2 options FY10 group III and FY10
         group V. FY10 group III on this one we can delete the AC item (to get rid of Frank and sons)
         and CCO its back in afterwards so we can do it in house. Sub out the crack seal and striping
         depending on the$ amount to meet the goals to meet the 15.1 % subcontracting goals. FY 10
         group V on this one we have to give the AC to PAL due to the SLBE and ELBE goals. But we
         could not list Safe USA for the crack seal and do it in house.,,

  The subcontractors on these projects were listed for $377,842 (Frank and Sons) and $338,340
  (Safe USA) worth of work. The award to AAS was made based on low bid, but also the
  mandatory subcontractor participation requirements identified in the contract. Listing
  subcontractors to meet subcontractor participation requirements, and subsequently
  removing them to perform work in house is a violation. It is evident that AAS submitted a
  sham bid as AAS had no desire to provide the subcontract opportunities to the listed
  subcontractors. AAS intended to remove the subcontractors and retain the City money that
  would have gone to those listed subcontractors.

     C. Submission of unreasonably low bids with a covert understanding that City
        Employee A would later approve change orders and price increases.

 Prior to submitting its bids, AAS sought to gain a competitive advantage by asking City
 Employee A to comment upon or revise its bid.

 A representative from AAS sent an email to City Employee A regarding the bid proposal for
 contract Option 14 Sl.

         AAS Representative: "I made this sheet for you to look at."

         City Employee A: "See attached proposal. You guys are fleecing me! Yes, it's lower
         than the original contract, BUT you'll make it up in about$3 to $4ook in change orders for
         mill/paves AND check out the bonus I'm giving you guys in bid items 12, 13, & 15! PARTY!
         Make sure you guys get yourself a little something special."

     D. Conspiring with City Employee A to obtain favorable prices and terms on City
        contracts to the detriment of the City, including being paid twice for completed
        work, creating change orders for payment of work already listed in contract
        documents and submitting invoices for incomplete work.

 In an email exchange regarding Slurry contracts:

        AAS Representative: "Attached is the proposal for Granada Avenue."


                                                    8
   Page
Case    4 of 8
     3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.282 Page 10 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020



         City Employee A: "Thanks! Looks good. Don't think I didn't see the $750/ton digouts. I'm
         going to ask Field to ask you for a quote. Stay tuned."

  In an email exchange for a specific contract (FYn, Group 6 ), Transportation & Storm Water
  (TSW) Staff question a quote submittal by AAS for PCC Trench Resurfacing with City
  Employee A:

         TSW Staff: "These tons were already identified in the bid docs. The contract states no
         additional payment shall be made for milling, grinding, or saw cutting PCC or other
         material. The REs don't understand why a perfectly good PCC trench cap needs removal-most
         likely due to failing sub around the trench. I know PAL doesn't like PCC but our contract is
         pretty clear. I've told the REs before that the issue is between PAL and American, not us.

         Do you want to approve all this 'extra work' that isn't?"

         City Employee A: "I see your point, but their claim is that it's a full digout of the PCC which
         by what I can tell isn't covered under milling, grinding, or saw cutting. In future overlay/slurry
         contracts, we're going to include a bid item for utility trench R&R."

         TSW Staff: "These were marked out and quantified as dig outs. What is the difference with so
         much PCC in the streets? AC contractors should know about San Diego streets being full of PCC
         trench caps. I'm missing the point of adding more bid items that don't get inspected.
         Contractors could claim all AC work is trench work and the RE wouldn't be the wiser. And,
         since Field won't enforce the contract, contractors get away with so many CCOs for 'extra
         work'. I know, I know- -it is none of my business. I'll approve all CCOs without comment."

  In another instance, City Employee A forwards an email exchange amongst internal City staff
  related to work related to the Governor Drive Library. By forwarding such exchanges, AAS is
  given insider knowledge on what City staff is expecting, urgency, and willingness to execute
  a contract. Insider information allows a bidder to formulate their bid or quote in such a way
  that will appear attractive to the reviewer of such quote.

         City Employee A: "Can you do a Type 2 over 3 on this? I'll pay the extra."

         AAS Representative: "I don't see why not. I'll look at it in the morning."

  AAS and City Employee A also plotted to alter AAS billing so that AAS could obtain more
  money than they were entitled to. AAS sent these communications to City Employee A's
  personal email account so that their scheming would not be discovered:

         AAS Representative: "Hi [City Employee A], When we spoke a couple of weeks ago, you
         told me to send the June billings to you before sending them to the City for your
         review. I have attached the 3 estimated billings that would be completed at that time.
         Please let me know if there are any changes you would like me to make."

         City Employee A: "Looks good. I noticed the 'Crack Seal' bid item is really low on the
         billing. Can you bill me a lot more for that and still justify it to Field without them
         questioning you?"

         AAS Representative: "I have talked to our subcontractor for Crack Sealing and he was
         completely finished in May. He told me that [Name redacted] is aware of that."


                                                     9
  Page
Case   5 of 8
     3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.283 Page 11 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020



         City Employee A: "Ok. Submit the invoices to Field Division today. Don't worry, you'll
         get all that money left on the contract. Thanks.

      3. American Asphalt South has committed an act or omission so serious or compelling
         in nature that it affects the present responsibility of the bidder or contractor to be
         awarded a contract or to participate as a subcontractor (SDMC §22.0807(a)(7)).

  To promote integrity in the City's contracting processes and to protect the public interest,
  the City shall only do business with responsible bidders and contractors. A "responsible
  bidder" is defined as a one that has the quality, fitness, and capacity to satisfactorily
  perform the proposed work, while a non-responsible bidder does not. Further, Public
  Contract Code section 1103 defines "responsible bidder" - means a bidder who has
  demonstrated the attribute of trustworthiness, as well as quality, fitness, capacity, and
  experience to satisfactorily perform the public works contract. The City makes the
  determination if a contractor has the capability to fully perform contract requirements and
  the business integrity to justify the award of public funds.

  Further, in City of Inglewood- LA County Civic Center Auth. v Superior Court, 7 Cal.3d 861, 863
  (1972) the court defined responsible to include attributes of trustworthiness.

  Based on the findings of the investigations conducted by Public Works and Office of the City
  Auditor, AAS has committed acts so serious that it affects their ability to perform as a
  responsible bidder, reveals their lack of business integrity, and puts into question their
  trustworthiness. The following acts committed by AAS and their staff supports these
  conclusions:

     A. AAS circumvented official City communications policy and protocol to achieve
        preferential treatment from City Employee A. AAS was informed through the
        WHITEBOOK, City bidding documents, and preconstruction meetings that a project's
        resident engineer is the single point of contact between the City and the contractor.
        AAS staff consistently sidestepped this policy and communicated directly with City
        Employee A on both his work and personal email accounts.

  Minutes of preconstruction meetings wherein AAS was a prime contractor all show the same
  direction was given to AAS regarding a single point of communication:

         "There is a single point of contact between the City and the contractor, and that is the
         Resident Engineer, All communication and correspondences between the City and
         Contractor shall be through the RE, unless agreed to otherwise by the Resident Engineer. The
         contractor is represented by the Superintendent."

  AAS continuously circumvented this direction by reaching out directly to City Employee A,
  instead of the assigned resident engineer.

  In an email exchange regarding a change in REAS to Type II Slurry, the AAS representative is
  showing their willingness to circumvent field engineering staff, the designated point of
  contact, and instead work through a project manager to get the product changed. Failure to
  follow clear, defined direction shows a lack of responsibility.

         City Employee A: "I told you. The lab does not approve anything. They are there to do
         testing. I would find out who the project manager on the job is and go through that person to


                                                    10
   Page
Case    6 of 8
     3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.284 Page 12 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020


         change the product. Don't ever deal with Field Division on issues like this. Tell the project
         manager that you've already spoken with me and I'm ok with using RPMS."

         AAS Representative: "I'll find out who the PM is."

         City Employee A: "I just thought of something that may help. [City employee name
         redacted] going to be upset if he finds out you went around the RE and asked the project
         manager directly. Give me an intersection near the project and I can look up the project
         manager for you with his email. Then, email your question to the RE and cc the project
         manager. That way you 're letting the project manager what you want to do AND your still
         dealing directly with the RE.

         AAS Representative: "I see, good idea!"

  In an email related to an invoice for a group project, an AAS representative forwards an
  exchange between TSW staff and AAS to City Employee A with the following question:

         AAS Representative: "Do we really have to deal with the field orders on March invoice?"

  Here, the AAS Representative is questioning the resident engineer's request to correct the
  invoice as submitted. The resident engineer states that money needed to be allocated to the
  field order for extra work and that the quantities needed to be agreed upon prior to the
  submittal as opposed to trying to back track charges.

  Another email shows an exchange forwarded by an AAS Representative to City Employee A
  regarding the Aldine Drive Slope Restoration project, awarded in April of 2011, where AAS
  was performing as a subcontractor. The scope of the project was to install a retaining wall to
  stabilize the slope on Aldine Drive segment between Van Dyke and Fairmount Avenues in the
  Kensington neighborhood. The work would also include restoration of private property,
  installation of irrigation, and street resurfacing and/or slurry. The application of the slurry
  product by AAS was showing signs of failure and noted by City staff and AAS. The AAS
  Representative indicated they [AAS] could make the repairs but would not be able to slurry
  until August to help minimize shade and dry out wet areas.

         AAS Representative: "Can they fix the seeping water?"

         City Employee A: "No."

         AAS Representative: "Have you decided what you want to do with this? This guy from
         [Contractor Name Redacted] is something else. He called my office wanting to talk to my boss
         so we gave him to [AAS Representative Name Redacted] and told him he needs to deal with
         me on it. Haha!!!! He said he just needs something from the city saying it is accepted because
         field is saying it is not. If you want I can re-slurry it again this time in a full closure in august
         and hope it holds until winter. Just to make it go away!"

  A separate email string with the same email string shows a separate question after City
  Employee A says, "No.":

         AAS Representative: "Why not add it to one of my contracts and do an over lay?"

  The request from the AAS Representative shows a blatant disregard to the use of public
  funds. Instead of working to resolve the project under the warranty provisions of the


                                                       11
  Page
Case   7 of 8
     3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.285 Page 13 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020


  appropriate contract [Aldine Drive Slope Restoration, referenced above], AAS shows clear
  intent on requesting this be moved to a separate contract and to be paid for the same work
  for a second time.

      B. City Employee A covertly forwarded and blind copied AAS staff to internal City email
         communications. AAS staff received City communications involving citizen
         complaints, contractor performance issues, billing and invoicing disputes, changes
         in bidding documents, and internal City email communications. AAS was privy to
         internal City dialogue regarding their contracts, and benefited from advanced, inside
         knowledge.

  In an internal City email exchange forwarded to an AAS representative related to a Field
  Engineering/Street Division Coordination Meeting, the AAS Representative becomes aware of
  internal discussions and concerns related to AAS invoicing:

         City Employee A: "FYI. Stop submitting incorrect invoices."

         AAS Representative: "That's not the issue. [City employee name redacted] is not making
         sense"

         City Employee A: "It's always funny to hear their side of the story. How can there be
         quantity disputes every month? Why isn't the RE verifying quantities as the work occurs???"

         AAS Representative: "I know, we have not had any disputes on quantities yet that I know of.
         The only problem we have is the as builts not being correct until mid-month sometimes"

         City Employee A: "So then what's [City employee name redacted] crap about the invoices
         always been wrong?"

         AAS Representative: "She had [City employee name redacted] change the dates and move
         stuff around (CCO)"

         City Employee A: "You guys love to get abused. DON'T EVER CHANGE DATES. Make them
         pay you what the invoice you submit says and deal with the change orders as a separate
         issue."

  The preceding examples show the City's inability to trust AAS, as AAS was going behind the
  back of City employees that administer the contract, to obtain advice from City Employee A
  on how to gain advantages over the construction managers. These examples are not
  necessarily exhaustive of all communications between AAS and City Employee A AAS has
  shown their willingness to manipulate prices and the contracting process. These actions
  make AAS a non-responsible bidder and unable to perform on City work.

  It is in the best public interest to prevent harming the public's financial well-being and to
  maintain the public's trust to contract with contractors that do not violate the law.

  Presentation of Evidence, Arguments, and Burden of Proof:

  Pursuant to SDMC section 22.0809, an independent hearing officer will hear evidence and
  arguments from AAS and the City. The City shall bear the burden of proof by a
  preponderance of the evidence.



                                                   12
   Page
Case    8 of 8
     3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.286 Page 14 of 87
  Mr. Allan A. Henderson, President & CEO
  June 16, 2020


  Debarment proceedings before an independent hearing officer and the debarment process
  are also governed under Administrative Regulation 25.90 (Attachment 3). The City will
  contact you regarding scheduling a hearing.

  You have the opportunity to appeal this suspension prior to the debarment hearing. If you
  want to appeal this suspension, you must submit a timely request to:

                          Ms. Alia Khouri, Deputy Chief Operating Officer
                                         City of San Diego
                                   202 C Street, 9th Floor, MS 9A
                                       San Diego, CA 92101


  Upon receipt of your written a ppea l, I will provide you with an opportunity to appeal the
  suspension at an informal meeting within seventy-two (72) hours, unless there is good
  cause to extend the time. Refer to the attached Administrative Regulation 25.90 for
  additional information.



                                                By: ---'-1
                                                        -1/�--J--?/
                                                                 --hHe_'!'iiiiiiiiiiiiiiiiiiiiiiiii""
                                                                                                 �   �==-
                                                        � -g�
                                                                 Chief Operating Officer



  Attachment(s):        1. SDMC §§ 22.0801-22.0826 - Debarment Ordinance
                        2. Hotline Investigation of Gifts Received by a City Employee (Report)
                        3. Administrative Regulation 25.90 - Procedures for Initiating
                          Debarment and Debarment Hearings


  cc:    Aimee Faucett, Chief of Staff, Office of the Mayor
         Jeff Sturak, Assistant Chief Operating Officer
         Rolando Charvel, Chief Financial Officer
         Eric Caldwell, Deputy Chief Operating Officer, Smart & Sustainable Communities
         Alia Khouri, Deputy Chief Operating Officer, General Services
         Johnnie Perkins, Deputy Chief Operating Officer, Public Utilities
         Matthew Helm, Chief Compliance Officer
         Kris McFadden, Director, Transportation Storm Water Department
         James Nagelvoort, Director, Public Works Department
         Kristina Peralta, Director, Purchasing & Contracting Department
         Myrna Dayton, Assistant Director, Public Works Department
         Cassandra Mougin, Deputy City Attorney, Office of the City Attorney
         Christina Rae, Deputy City Attorney, Office of the City Attorney
         Claudia C. Abarca, Deputy Director, Public Works Department




                                                   13
                                                                     Attachment
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.287 Page  15 of 871
  San Diego Municipal Code                                                         Chapter 2: Government
  (9-2016)




                                    Article 2: Administrative Code

                                        Division 8: Debarment
                         (“Budget Estimate” added 1–22–1952 by O–5046 N.S.)
                       (Retitled to “Debarment” on 4–15–1996 by O–18283 N.S.)



  §22. 0801      Purpose and Intent

                 (a)    In order to promote integrity in the City’s contracting processes and to protect
                        the public interest, the City shall only do business with responsible bidders
                        and contractors .

                 (b)    This Division sets forth the grounds for debarment and suspension .

                 (“Statement of Purpose” repealed and “Statement of Purpose” added 9–3–2002 by
                 O–19093 N.S.)
                 (“Retitled from “Statement of Purpose” to “Purpose and Intent” and amended
                 8-10-2016 by O-20715 N.S.; effective 9-9-2016.)

  §22. 0802      Definitions

                 All defined terms in this Division appear in italics. For purposes of this Division:

                 Adequate evidence means information sufficient to support the reasonable belief that
                 a particular act or omission has occurred.

                 Affiliate means:

                 (a)    the assignee, successor, subsidiary of, or parent company, of another person;
                        or,

                 (b)    a controlling stockholder of a person; or,

                 (c)    a person who has the same or similar management of the debarred corporate
                        or other legal entity; or,

                 (d)    a person who directly or indirectly controls, or has the power to control,
                        another person, or is directly or indirectly controlled by another person.
                        Indicia of control include interlocking management or ownership, identity of
                        interests among relatives , shared facilities and equipment, and common use of
                        employees; or,




                                                                                            Ch.   Art.   Div.
                                                                                             2     2      8     1




                                                     14
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.288 Page 16 of 87
     San Diego Municipal Code                                                              Chapter 2: Government
     (9-2016)


                         (e)    a business entity organized following the debarment , suspension , or proposed
                                debarment of a person which has the same or similar management , ownership
                                or principal employees as the bidder or contractor that was debarred ,
                                suspended or proposed for debarment , or the debarred person or the business
                                entity created after the debarment , suspension , or proposed debarment
                                operates in a manner designed to evade the application of this Division or to
                                defeat the purpose of this Division.

                         Bidder means a person who submits a bid, proposal, or other document to the City
                         seeking award of a contract . The term bidder does not include a subcontractor.

                         Contract means any written agreement between the City and a person for public
                         works, goods, services, franchise, or consultant services.

                         Contractor means a person who has contracted with the City to provide public works,
                         goods, services, franchise, or consultant services for or on behalf of the City. The
                         term contractor includes a subcontractor, vendor, franchisee, consultant, or any of
                         their respective officers, directors, shareholders, partners, managers, employees, or
                         other individuals associated with the contractor , subcontractor, consultant, or vendor.

                         Controlling stockholder means a stockholder who:

                         (a)    owns more than 25% of the voting stock of a corporation; or,

                         (b)    notwithstanding the number of shares that the stockholder owns, has the
                                power to direct or control the direction of the management or policies of a
                                corporation.

                         Debar or Debarment means an action taken by the City which results in a bidder or
                         contractor being prohibited from any of the following: bidding or proposing on a
                         contract; being awarded a contract ; or performing work on a contract for a defined
                         period of time. A bidder or contractor subject to such prohibition is debarred .

                         Debarment Hearing Board means a board established by the City Manager to hold
                         hearings, to take evidence, and to make debarment determinations for the City.




                         Department means a City department acting through the department director
                         or designee.




                         Final Performance Evaluation means a City-issued final evaluation of a contractor’s
                         overall performance which is generally issued subsequent to completion of
                         performance on the contract .

Ch.    Art.   Div.
 2      2       8    2




                                                           15
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.289 Page 17 of 87
 San Diego Municipal Code                                                           Chapter 2: Government
 (9-2016)




                Management means the officers, partners, owners, foremen, or other individuals
                responsible for a corporate or other legal entity’s financial and operational policies
                and practices.

                Person has the same meaning as that in San Diego Municipal Code section 11.0210.
                In addition, if a person is a corporate or other legal entity, it includes individuals who
                constitute the person’s management. It also includes any individual or other legal
                entity that


                (a)     Directly or indirectly (e.g. through an affiliate), submits offers for or is
                        awarded, or reasonably may be expected to submit offers for or be awarded, a
                        contract , or a subcontract under a contract ; or

                (b)     conducts business, or reasonably may be expected to conduct business, with
                        the City as an agent or representative of another person.

                Preponderance of the evidence means proof by information that, compared with that
                opposing it, leads to the conclusion that the fact at issue is more probably true than
                not.

                Prime contractor means a person who enters a contract directly with the City.

                Relative means:

                (a)     an individual related by consanguinity within the second degree as determined
                        by the common law; or,

                (b)     a spouse; or,

                (c)     an individual related to a spouse within the second degree as determined by
                        the common law; or,

                (d)     an individual in an adoptive relationship within the second degree as
                        determined by the common law; or

                (e)     any individual considered to be “family” in commonly understood terms of
                        the word.




                                                                                              Ch.   Art.   Div.
                                                                                               2     2      8     3




                                                    16
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.290 Page 18 of 87
     San Diego Municipal Code                                                            Chapter 2: Government
     (9-2016)




                         Subcontractor means:

                         (a)    a person who contracts directly with a prime contractor but not directly with
                                the City; or,


                         (b)    any person under contract with a prime contractor or another subcontractor to
                                provide any service, materials, labor or otherwise perform on a contract .

                         Suspend or Suspension means the debarment of a bidder or contractor for a
                         temporary period of time pending the completion of an investigation and any
                         proceedings before a Debarment Hearing Board or independent hearing officer and
                         any appeals therefrom.

                         (“Definitions” repealed and “Definitions” added 9–3–2002 by O–19093 N.S.)
                         (Amended 8 -10-2016 by O-20715 N.S.; effective 9-9-2016.)

     §22. 0803           Scope of Division

                         (a)    This Division establishes procedures for determining whether a bidder or
                                contractor is to be debarred , suspended , or both.

                         (b)    This Division sets forth the grounds for debarment and suspension .

                         (c)    This Division provides that a list of debarred and suspended persons is to be
                                created and maintained by the City Manager. It further spells out the
                                consequences of a person’s debarment and suspension .

                         (d)    The City Manager shall adopt procedures and regulations to implement this
                                Division, including procedures for the conduct of debarment hearings,
                                suspension meetings, and appeals of final performance evaluations.

                         (“Debarment Procedures for Procurement and Public Works Contracts” repealed;
                         “Scope of Division” added 9–3–2002 by O–19093 N.S.)
                         (Amended 8 -10-2016 by O-20715 N.S.; effective 9-9-2016.)




Ch.    Art.   Div.
 2      2       8    4




                                                           17
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.291 Page 19 of 87
 San Diego Municipal Code                                                        Chapter 2: Government
 (9-2016)




 §22. 0804      Debarment Hearing Board

                (a)    Upon a recommendation from a department for debarment other than
                       debarments set forth in sections 22.0808(a)(1) and 22.0808(a)(2), the City
                       Manager shall appoint a Debarment Hearing Board to hear and determine
                       whether a bidder or contractor should be debarred .

                (b)    The City Manager shall appoint three individuals to serve on each Debarment
                       Hearing Board. These individuals may be City employees, but shall not be
                       employees who have participated in the decision to recommend the
                       debarment , or employees who work in the department recommending
                       debarment.

                (“Debarment Procedures for Materials, Supplies, Equipment, Insurance or Personal
                Service Contracts” repealed; “Debarment Hearing Board to be Established” added
                9–3–2002 by O–19093 N.S.)
                (Retitled from “Debarment Hearing Board to be Established” to “Debarment
                Hearing Board” and amended 8-10-2016 by O-20715 N.S.; effective 9-9-2016.)


 §22.0805       Suspension While Debarment Proceedings are Pending

                (a)    The City Manager may suspend a bidder or contractor pending a debarment
                       decision if the City Manager determines that adequate evidence of one of the
                       grounds for debarment listed in section 22.0807 exists.

                (b)    The City Manager shall, upon 72 hours’ notice, provide a suspended bidder or
                       contractor with an opportunity to appeal the suspension at an informal
                       meeting.

                (c)    The City Manager shall notify the bidder or contractor of the suspension in
                       accordance with section 22.0806.

                (d)    The suspension is effective until the Debarment Hearing Board makes a final
                       decision on the proposed debarment , until there has been a final ruling by an
                       independent hearing officer in accordance with section 22.0809, or until a
                       bidder or contractor is debarred under section 22.0811(e).

                (“General” repealed; “Suspension Once City Manager Decides to Recommend
                Debarment” added 9–3–2002 by O–19093 N.S.)
                (Retitled from “Suspension Once City Manager Decides to Recommend Debarment”
                to “Suspension While Debarment Proceedings are Pending” and amended 8-10-20 16
                by O-20715 N.S.; effective 9-9-2016.)




                                                                                         Ch.   Art.   Div.
                                                                                          2     2      8     5




                                                 18
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.292 Page 20 of 87
     San Diego Municipal Code                                                              Chapter 2: Government
     (9-2016)


     §22.0806            Notices Required Under This Division

                         (a)     Notice shall be by any of the following methods:

                                 (1)    Personal delivery with service effective on the date of delivery; or,

                                 (2)    Certified mail, postage prepaid, return receipt requested.
                                        Simultaneously, the same notice may be sent by regular mail. If a
                                        notice that is sent by certified mail is returned unsigned, then service
                                        shall be deemed effective five calendar days after mailing by regular
                                        mail, provided the notice that was sent by regular mail is not returned;
                                        or

                                 (3)    Regular mail, if not returned, with service effective five calendar days
                                        after mailing; or,

                                 (4)    Publication. Service shall be deemed effective on the first date of
                                        publication.

                         (b)     Proof of delivery of notice shall be made by the certificate of any officer or
                                 employee of the City or by declaration under penalty of perjury of any person
                                 over the age of eighteen years. The proof of delivery shall show that delivery
                                 was done in conformity with this Division.

                         (c)     The failure of any person to receive any notice served in accordance with this
                                 Division shall not affect the validity of any debarment proceedings.
                         (“List of Debarred Contractors” repealed; “Notices” added 9–3–2002 by O–19093
                         N.S.)
                         (Retitled from “Notices” to “Notices Required Under This Division” and amended
                         8-10-2016 by O-20715 N.S.; effective 9-9-2016.)

     §22. 0807           Grounds for Debarment

                         (a)     Grounds for Permanent Debarment

                                 (1)    A judgment, settlement, stipulation, plea agreement, final conviction,
                                        including a plea of nolo contendere, or final unappealable civil
                                        judgment, of any of the grounds listed below, constitutes grounds for
                                        permanent debarment of the bidder or contractor who is subject to, or
                                        the affiliate of, the bidder or contractor who is subject to the
                                        judgment, settlement, stipulation, plea agreement, final conviction, or
                                        final unappealable civil judgment:




Ch.    Art.   Div.
 2      2       8    6




                                                             19
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.293 Page 21 of 87
 San Diego Municipal Code                                                       Chapter 2: Government
 (9-2016)




                             (A)    under any local, state, or federal law or regulation for
                                    embezzlement, theft, bid rigging, perjury, forgery, bribery,
                                    falsification or destruction of records, conspiracy, collusion, or
                                    receiving stolen property; or,

                             (B)    any offense, action, or inaction indicating a lack of business
                                    integrity or business honesty; or,

                             (C)    for commission of a criminal offense arising out of obtaining
                                    or attempting to obtain a public or private contract or
                                    subcontract , or in the performance of such contract or
                                    subcontract .

                       (2)   A Fair Political Practices Commission enforcement order against a
                             bidder or contractor , either following a hearing or by stipulation,
                             imposing a penalty for a violation of California Government Code
                             sections 84300(c) or 84301, or a City of San Diego Ethics
                             Commission enforcement order against a bidder or contractor , either
                             following a hearing or by stipulation, imposing a penalty for a
                             violation of San Diego Municipal Code sections 27.2941, 27.2943, or
                             27.2944.

                       (3)   The bidder or contractor violated San Diego Charter section 97.

                       (4)   The bidder or contractor has engaged in any corrupt practice in
                             bidding, award, administration, or performance of a contract .

                       (5)   The bidder or contractor operates in a manner designed to evade the
                             application of this Division or to defeat the purpose of this Division.

                       (6)   The City has issued the bidder or contractor four or more final
                             performance evaluations with a rating of unsatisfactory in any four
                             year period.

                       (7)   The person has committed an act or omission so serious or
                             compelling in nature that it affects the present responsibility of the
                             bidder or contractor to be awarded a contract or to participate as a
                             subcontractor.




                                                                                          Ch.   Art.   Div.
                                                                                          2      2      8     7




                                                20
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.294 Page 22 of 87
     San Diego Municipal Code                                                            Chapter 2: Government
     (9-2016)


                         (b)   Grounds for Debarment of Three Years or More

                               (1)   The bidder or contractor willfully breaches a material term of a
                                     contract .

                               (2)   Violation of a local, state, or federal law or regulation applicable to a
                                     contract other than those identified in section 22.0807(a).

                               (3)   The bidder or contractor used substandard materials, or has failed to
                                     furnish or install materials in accordance with contract requirements,
                                     even if the discovery of the defect is subsequent to acceptance of the
                                     work and expiration of the warranty, if such defect is because of
                                     intentionally deficient or grossly negligent performance of the
                                     contract .

                               (4)   The bidder or contractor submits materially false information to the
                                     City pertaining to:

                                     (A)     the City’s evaluation of the bidder or contractor as a Minority
                                             Business Enterprise, Woman Business Enterprise,
                                             Disadvantaged Business Enterprise, Small Local Business
                                             Enterprise, Emerging Local Business Enterprise, or Disabled
                                             Veteran Business Enterprise;

                                     (B)     the City’s prequalification or eligibility process; or,

                                     (C)     the bidder’s or contractor’s statement of gross income
                                             submitted under the City’s Minor Public Works Construction
                                             Project Program.

                               (5)   The bidder or contractor has not implemented its Equal Employment
                                     Opportunity Plan, or taken corrective action after sufficient notice by
                                     the City.

                               (6)   The bidder or contractor has engaged in unlawful discrimination in
                                     employment.

                               (7)   The bidder or contractor has received three or more final performance
                                     evaluations with a rating of unsatisfactory in any three year period.

                               (8)   The bidder or contractor fails to pay prevailing or living wages, or
                                     fails to comply with the City of San Diego’s Earned Sick Leave and
                                     Minimum Wage Ordinance.

                               (9)   The bidder or contractor violates a material provision of any
                                     settlement of a debarment action.

Ch.    Art.   Div.
 2      2       8    8




                                                           21
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.295 Page 23 of 87
 San Diego Municipal Code                                                         Chapter 2: Government
 (9-2016)




                (c)    Grounds for Debarment of Two Years

                       A bidder or contractor may be debarred for two years if a bidder or
                       contractor has received two or more final performance evaluations with a
                       rating of unsatisfactory in any two-year period.

                (d)    Grounds for Debarment of One Year

                       (1)     The bidder or contractor made two or more claims of computational
                               or other error in a bid to the City within a two-year period.

                       (2)     The bidder or contractor failed to timely submit bond, contract ,
                               insurance documents, or any other documentation required as a
                               condition of award or performance of a contract.

                  (“Effect of Listing” repealed; “Grounds for Debarment” added 9–3–2002 by
                  O-190 93 N.S.)
                  (Amended 1-24-2005 by O-19353.)
                  (Amended 8 -10-2016 by O-20715 N.S.; effective 9-9-2016.)

 §22. 0808      Debarment Proceedings before a Debarment Hearing Board

                (a)    The Debarment Hearing Board shall hear all recommendations for debarment
                       other than:

                       (1)     permanent debarment , which are heard in accordance with section
                               22.0809; and

                       (2)     debarment based on unsatisfactory final performance evaluations,
                               which are heard in accordance with section 22.0811.

                (b)    The Debarment Hearing Board shall determine by a preponderance of the
                       evidence whether a bidder or contractor is to be debarred and for what length
                       of time in accordance with this Division. The Debarment Hearing Board may
                       increase, decrease, or accept the department’s recommendation of the length
                       of debarment . The debarment hearing board may not impose less than the
                       length of debarment specified in section 22.0807(b) and (d).

                (c)    The Debarment Hearing Board’s decision on debarment must be in writing
                       and is final.




                                                                                           Ch.     Art.   Div.
                                                                                               2    2      8     9




                                                  22
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.296 Page 24 of 87
     San Diego Municipal Code                                                             Chapter 2: Government
     (9-2016)


                          (d)    The failure of a person recommended for debarment to appear at a debarment
                                 hearing after notice under section 22.0806 constitutes a waiver of that
                                 person’s right to contest the debarment recommendation, and the
                                 department’s recommendation shall become final.

                          (“Continuation of Existing Contracts” repealed; “Debarment Proceedings before the
                          Debarment Hearing Board or City Council” added 9–3–2002 by O–19093 N.S.)
                          (Retitled from “Debarment Proceedings before the Debarment Hearing Board or
                          City Council” to “Debarment Proceedings before a Debarment Hearing Board” and
                          amended 8 -10-2016 by O-20715 N.S.; effective 9-9-2016.)

     §22.0809             Debarment Proceedings before an Independent Hearing Officer

                          (a)    The City Manager shall appoint an independent hearing officer.




                          (b)    An independent hearing officer shall hear all recommendations that include
                                 one or more grounds for permanent debarment , except for debarments based
                                 on unsatisfactory final performance evaluations, which are heard in
                                 accordance with section 22.0811.



                          (c)    The independent hearing officer shall determine by a preponderance of the
                                 evidence whether a person is to be debarred and for what length of time, in
                                 accordance with this Division. The independent hearing officer may increase,
                                 decrease, or accept the department’s recommendation of the length of
                                 debarment . The independent hearing officer may not reduce the length of a
                                 permanent debarment if the hearing officer determines a violation identified
                                 in section 22.0807(a) occurred, or impose less than the length of debarment
                                 specified in section 22.0807(b) and (d).



                          (d)    The independent hearing officer’s decision on debarment must be in writing
                                 and is final.

                          (e)    The failure of a person recommended for debarment to appear at a debarment
                                 hearing after notice under section 22.0806 constitutes a waiver of that
                                 person’s right to contest the debarment recommendation, and the
                                 department’s recommendation shall become final.

                          (“Scope of Debarment” repealed; “Debarment Hearing Board’s Authority to Debar;
                          Debarment Hearing Board’s Decision Final” added 9–3–2002 by O–19093 N.S.)
                          (Retitled from “Debarment Hearing Board’s Authority to Debar; Debarment
                          Hearing Board’s Decision Final” to “Debarment Proceedings before an Independent
                          Hearing Officer” and amended 8-10-2016 by O-20715 N.S.; effective 9-9-2016.)

Ch.    Art.   Div.
 2      2       8    10




                                                           23
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.297 Page 25 of 87
 San Diego Municipal Code                                                         Chapter 2: Government
 (9-2016)




 §22. 0810      Imputation of Knowledge and Conduct

                (a)    The fraudulent, criminal, or other serious misconduct of any officer, director,
                       shareholder, partner, employee, or other individuals associated with a bidder
                       or contractor may be imputed to the bidder or contractor when the conduct
                       occurred in connection with the individual’s performance of duties for, or on
                       behalf of, the bidder or contractor , or with the bidder’s or contractor’s
                       knowledge, approval, or acquiescence. Acceptance of the benefits derived
                       from the conduct shall be evidence of such knowledge, approval, or
                       acquiescence.

                (b)    The fraudulent, criminal, or other serious misconduct of a bidder or
                       contractor may be imputed to any officer, director, shareholder, partner,
                       employee, or other individual associated with the bidder or contractor who
                       participated in, knew of, or had reason to know of the bidder’s or contractor’s
                       conduct.

                (c)    The fraudulent, criminal, or other serious misconduct of one bidder or
                       contractor participating in a joint venture or similar arrangement may be
                       imputed to other participating bidders or contractors if the conduct occurred
                       for, on approval of, or acquiescence of these bidders or contractors.
                       Acceptance of the benefits derived from the conduct shall be evidence of such
                       knowledge, approval, or acquiescence.

                (“Appeals to City Council from Certain Decisions of Debarment Hearing Board”
                added 9-3-2002 by O-19093 N.S.)
                (Retitled from “Appeals to City Council from Certain Decisions of Debarment
                Hearing Board” to “Imputation of Knowledge and Conduct” and amended
                8-10-2016 by O-20715 N.S.; effective 9-9-2016.)

 §22. 0811      Appeal of Final Performance Evaluations

                (a)    A bidder or contractor may appeal a final performance evaluation with a
                       rating of unsatisfactory on a public works contract or an architectural or
                       engineering consultant contract to the City Engineer.

                (b)    A bidder or contractor may appeal a final performance evaluation with a
                       rating of unsatisfactory on a goods, services, or non-engineering, non-
                       architectural consultant contract to the Purchasing Agent.

                (c)    A bidder or contractor must submit an appeal in writing to the City Engineer
                       or Purchasing Agent within sixty days after notice of the final performance
                       evaluation pursuant to section 22.0806. Evaluations may not be appealed after
                       sixty days from the date of such notice.


                                                                                           Ch.   Art.   Div.
                                                                                            2     2      8     11




                                                  24
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.298 Page 26 of 87
     San Diego Municipal Code                                                              Chapter 2: Government
     (9-2016)


                          (d)    The decision of the City Engineer and the Purchasing Agent to uphold an
                                 unsatisfactory performance evaluation or a debarment determination shall be
                                 issued to the bidder or contractor in writing and are final.

                          (e)    The City Manager may, upon recommendation of the City Engineer or
                                 Purchasing Agent, debar a bidder or contractor who has received an
                                 unsatisfactory final performance evaluation. This determination shall be in
                                 writing and is final.

                          (“Submission of Argument on Appeal” added 9-3-2002 by O-19093 N.S.)
                          (Retitled from “Submission of Argument on Appeal” to “Appeal of Final
                          Performance Evaluations” and amended 8-10-2016 by O-20715 N.S.; effective
                          9-9-20 16.)

     §22. 0812            Judicial Review

                          California Code of Civil Procedure section 1094.6 governs judicial review of a final
                          debarment decision.

                          (“Standard of Proof” added 9-3-2002 by O-19093 N.S.)
                          (Retitled from “Standard of Proof” to “Judicial Review” and amended 8-10-20 16 by
                          O-20715 N.S.; effective 9-9-2016.)

     §22. 0813            Creation of List of Debarred and Suspended Persons

                          (a)    The City Manager shall create, maintain, and make publicly available a list of
                                 the names, addresses, and applicable debarment or suspension
                                 commencement and expiration dates of all debarred or suspended bidders and
                                 contractors .

                          (b)    The City Manager shall establish procedures to provide for the effective use
                                 of the list to ensure that the City does not do business with bidders or
                                 contractors who have been debarred or suspended .

                          (“Imputation of Knowledge and Conduct” added 9-3-2002 by O-19093 N.S.)
                          (Retitled from “Imputation of Knowledge and Conduct” to “Creation of List of
                          Debarred and Suspended Persons” and amended 8-10-2016 by O-20715 N.S.;
                          effective 9-9-2016.)




Ch.    Art.   Div.
 2      2       8    12




                                                            25
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.299 Page 27 of 87
 San Diego Municipal Code                                                         Chapter 2: Government
 (9-2016)




 §22. 0814      Effect of Debarment or Suspension

                (a)    Bidders and contractors who have been debarred or suspended are excluded
                       from submitting bids, submitting responses to requests for proposal or
                       qualifications, receiving contract awards, executing contracts, participating as
                       a subcontractor, employee, agent or representative of another person
                       contracting with the City.

                (b)    The City shall not accept, evaluate for award, or include any proposals,
                       quotations, bids, or offers from any debarred or suspended bidders and
                       contractors.

                (c)    The City shall not award or approve the award of a contract or execute a
                       contract under which a debarred or suspended bidder or contractor is
                       intended to participate as a subcontractor or material supplier.

                (d)    A prime contractor shall not employ, subcontract with, or purchase materials
                       or services from a debarred or suspended bidder or contractor .

                (e)    The City Manager shall report debarments under this Division to the
                       appropriate local, state, and federal agencies and authorities.

                (“Judicial Review” added 9-3-2002 by O-19093 N.S.)
                (Retitled from “Judicial Review” to “Effect of Debarment or Suspension” and
                amended 8 -10-2016 by O-20715 N.S.; effective 9-9-2016.)

 §22. 0815      Effect of Debarment or Suspension on an Affiliate

                (a)    Affiliates are debarred or suspended to the same extent as the debarred or
                       suspended bidder or contractor .

                (b)    A bidder or contractor may appeal the City’s determination that the bidder or
                       contractor is an affiliate in writing to the City Manager within sixty days after
                       notice of the affiliate’s debarment pursuant to section 22.0806.

                (c)    An affiliate may not appeal the debarment of any other bidder or contractor
                       underlying the affiliate’s debarment.

                (d)    The decision of the City Manager shall be issued to the bidder or contractor
                       who is an affiliate in writing and is final.

                (“Effect of Debarment or Suspension on an Affiliate” added 8-10-20 16 by O-20 715
                N.S.; effective 9-9-2016.)




                                                                                          Ch.   Art.   Div.
                                                                                           2     2      8     13




                                                    26
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.300 Page 28 of 87
     San Diego Municipal Code                                                              Chapter 2: Government
     (9-2016)


     §22. 0816            Effect of Debarment by Another Governmental Agency

                          The City Manager may debar a bidder or contractor who has been debarred by
                          another governmental agency until the term of the debarment by the other
                          governmental agency expires. The City Manager’s decision under this section is final,
                          and not subject to a hearing before the Debarment Hearing Board or an independent
                          hearing officer.

                          (“Effect of Debarment by Another Governmental Agency” added 8-10-20 16 by
                          O-20715 N.S.; effective 9-9-2016.)

     §22. 0817            Liability for Increased Costs

                          Any bidder or contractor who enters into a contract , either directly as a prime
                          contractor or indirectly as a subcontractor, during a period of suspension or
                          debarment imposed upon that bidder or contractor , shall be liable to the City for
                          increased costs incurred as a result of replacing the debarred or suspended bidder or
                          contractor .

                          (“Liability for Increased Costs” added 8-10-20 16 by O-20715 N.S.; effective
                          9-9-20 16.)

     §22. 0818            Effect of Debarment or Suspension on Existing Contracts

                          (a)     The City may continue or terminate contracts or subcontracts it has with a
                                  debarred or suspended bidder or contractor that are in existence at the time
                                  the bidder or contractor is debarred or suspended .

                          (b)     The City shall not renew or otherwise extend the duration of current
                                  contracts, or consent to subcontracts, with debarred or suspended bidders or
                                  contractors , unless the City Manager certifies in writing compelling reasons
                                  for such renewal or extension.

                          (c)     The City may contract with another person to perform public works, goods,
                                  services, or consultant services that a debarred contractor had been hired to
                                  perform.

                          (“Effect of Debarment or Suspension on Existing Contracts” added 8-10-20 16 by
                          O-20715 N.S.; effective 9-9-2016.)




Ch.    Art.   Div.
 2      2       8    14




                                                            27
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.301 Page 29 of 87
 San Diego Municipal Code                                                       Chapter 2: Government
 (9-2016)




 §22. 0819      Agreement Not to Bid or Submit Proposals in Lieu of Debarment or Suspension

                (a)    The City may offer a bidder or contractor the opportunity to execute a written
                       agreement not to bid or submit proposals or perform any work on contracts in
                       lieu of the City’s pursuing debarment or suspension.

                (b)    This agreement not to bid or submit proposals for contracts in lieu of the
                       City’s pursuing debarment or suspension does not constitute a debarment .

                (“Creation of List of Debarred and Suspended Persons” added 9-3-2002 by
                O-190 93 N.S.)
                (Renumbered from former Section 22.0820, retitled from “Creation of List of
                Debarred and Suspended Persons” to “Agreement Not to Bid or Submit Proposals in
                Lieu of Debarment or Suspension” and amended 8-10-2016 by O-20715 N.S.;
                effective 9-9-2016.)




                                                                                         Ch.   Art.   Div.
                                                                                          2     2      8     15




                                                 28
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.302 Page 30 of 87



                                                                                               Attachment 2




     DATE:            April 13, 2020

     TO:              Kris Michell, Chief Operating Officer

     FROM:            Kyle Elser, Interim City Auditor
                      Office of the City Auditor

     SUBJECT:         Hotline Investigation of Gifts Received by a City Employee



     On September 30, 2015, the Office of the City Auditor received a Fraud Hotline
     Report alleging fraud by a City employee. The case was referred to law enforcement
     for additional investigation, and on March 11, 2019, we reopened the case after
     obtaining the documents related to that investigation. Prior to that date, the
     information contained in the law enforcement documents could not be disclosed to
     City management. The law enforcement investigations were ultimately closed
     without criminal charges. The information contained in the law enforcement
     documents relates to undisclosed gifts to a City employee from contractors the
     employee managed.

     Our investigation determined that a City employee:

           •   received over $3,000 in gifts from vendors
           •   managed employees who supervised the vendors
           •   covertly advised the vendors to increase revenues on City contracts
           •   awarded option contracts worth millions to the vendors
           •   acknowledged receiving the gifts only after questioning by law enforcement
           •   failed to disclose the gifts and under-reported the amounts on disclosure
               forms by over $1,600

           A detailed confidential version of this report was provided to City management.
           For the purposes of this report, the subject vendors will be referred to as Vendor
           A and Vendor B. Management agreed to implement our four recommendations.



                                          OFFICE OF THE CITY AUDITOR
                                 600 B STREET, SUITE 1350 ● SAN DIEGO, CA 92101
                                     PHONE 619 533-3165 ● FAX 619 533-3036
                                                       29
                    TO REPORT FRAUD, WASTE, OR ABUSE, CALL OUR FRAUD HOTLINE: (866) 809-3500
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.303 Page 31 of 87

     Page 2 of 21

     Hotline Investigation of Gifts Received by City Employee


     The Ethics Commission’s Jurisdiction Excludes Classified Employees

     The City of San Diego Ethics Ordinance (Ordinance) includes the laws governing
     financial disclosures and conflicts of interest. This Ordinance is codified in §27.3501
     – §27.3595 of the San Diego Municipal Code (SDMC) and includes provisions
     mirroring the laws contained in California’s Political Reform Act of 1974 (CPRA). The
     CPRA is implemented in California Code of Regulations (CCR), Title 2, Division 6,
     §18110 - 18997 and is administered and enforced by the Fair Political Practices
     Commission (FPPC).

     Among other requirements, the SDMC and the CPRA require certain public
     employees to file a Form 700 Statement of Economic Interests (SEI) disclosing
     various forms of income. The purpose is to allow the public to examine the potential
     conflicts of interest of an employee. The FPPC developed the SEI to be used when
     disclosing a person’s financial interests. The Ordinance requires designated City
     employees to file an SEI annually, and identifies filers as falling into two categories:
     (1) High Level Filers and (2) Local Code Filers. High Level Filers include the Mayor,
     members of the City Council, the City Attorney, the City Treasurer, the City Auditor,
     and other positions as identified in the Ordinance. City employees who are not
     considered High Level Filers may be designated as Local Code Filers. For Local Code
     Filers, the City Council has adopted a Conflict of Interest Code tailoring the
     disclosure requirements for each position within the City to the types of
     governmental decisions a person holding that position would make. This
     investigation pertains to a Local Code Filer.

     The City’s Ethics Commission was established in SDMC §26.0401, with the following
     purpose and intent:

            The purposes of the Commission shall be to monitor, administer, and
            enforce the City’s governmental ethics laws, propose new governmental
            ethics law reforms, conduct investigations, refer violations to appropriate
            enforcement agencies, audit disclosure statements, and advise and educate
            City officials and the public about governmental ethics laws.

     Classified employees are specifically exempt from the Ethics Commission
     jurisdiction in SDMC §26.0413(a)(4). The subject City employee was a Local Code
     Filer and was required by their department’s Conflict of Interest Code to file an SEI



                                                30
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.304 Page 32 of 87

     Page 3 of 21

     Hotline Investigation of Gifts Received by City Employee


     annually. However, the City employee was also a classified employee which meant
     this employee was not under the jurisdiction of the Ethics Commission and was not
     required to attend Ethics training.

     In 2007, the Commission sought to expand its jurisdiction to include classified
     employees. In a memorandum dated October 2, 2007, the Ethics Commission
     recommended that the Commission be expanded for both education and
     enforcement purposes. The Ethics Commission argued that it is not good public
     policy to dedicate its resources to education without also ensuring the public that
     there will be oversight and investigations of apparent violations. During its
     deliberations, the Ethics Commission received input from the City’s Labor Relations
     Manager and the San Diego Municipal Employees Association (MEA), who agreed
     that the issue would be subject to the “meet and confer” process between the City
     and its labor unions.

     The Ethics Commission noted at that time that there were approximately 750
     classified employees that were required to file SEIs but were not within the
     jurisdiction of the Ethics Commission. However, the suggested amendment to the
     SDMC was tabled by the City Council and has not been revisited since that time.

     Our analysis of the Calendar Year (CY) 2018 SEI filings by Classified, Unclassified, and
     Non-City employees revealed that Classified employees are the largest group of
     employees that are required to file SEIs. Non-City employees are board and
     commission members who may be required to file an SEI and are under the
     jurisdiction of the Ethics Commission.

     Table 1, below, summarizes the City employees who filed an SEI in CY 2018.




                                                31
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.305 Page 33 of 87

     Page 4 of 21

     Hotline Investigation of Gifts Received by City Employee


     Table 1
     Summary of Employees Who File a Statement of Economic Interests 1

     800

     700           737
                Classified                676
     600       Employees               Unclassified
                   38%                 Employees
     500                                  35%                     538
                                                                Non-City
     400                                                       Employees
                                                                 28%
     300

     200

     100

         0
               Classified Employees   Unclassified Employees   Non-City Employees


     Source: Auditor generated


     According to the Ethics Commission, equivalent agencies in the cities of Los Angeles,
     Oakland and San Francisco all have jurisdiction over classified employees in addition
     to unclassified employees.




     Ethics Ordinance Sets Gift Limits and SEI Reporting Threshold

     Gifts are defined in the Ordinance as anything of value that confers a personal
     benefit on the recipient. SDMC §27.3520 (f) states:

             It is unlawful for a Local Code Filer to accept gifts from any single source in
             any calendar year with a total value of more than $440 if the Local Code Filer
             would be required to report the receipt of the gift from that source on his or
             her statement of economic interests.




     1
      Non-City employees are board and commission members; percentages are
     rounded.


                                                      32
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.306 Page 34 of 87

     Page 5 of 21

     Hotline Investigation of Gifts Received by City Employee


     The gift threshold limitations are amended biennially in CCR Title 2, Section 18940.2
     and incorporated in the Ordinance by reference. Table 2 below shows the gift
     thresholds for the past ten years.




     Table 2
     Annual Gift Limitations Increase Every Two Years


                      Period                      Gift Limitation

      January 1, 2011 - December 31, 2012              $420
      January 1, 2013 - December 31, 2014              $440

      January 1, 2015 - December 31, 2016              $460

      January 1, 2017 - December 31, 2018              $470
      January 1, 2019 - December 31, 2020              $500


     Source: CCR Title 2, Section 18940.2




     In addition to gift threshold limitations, the CCR Section 18940 (d) states:

            …any gift, or combination of gifts, received from any source is reportable by
            the official if the value of the gift, or the cumulative value of multiple gifts,
            received from the source in the reporting period is $50 or more.

     The gift limitations and the $50 reportable threshold are both explained in the FFPC
     Form 700 Instructions to Schedule D Income – Gifts.




                                                 33
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.307 Page 35 of 87

     Page 6 of 21

     Hotline Investigation of Gifts Received by City Employee


     The City reiterates its Ethics policies regarding the acceptance of gifts in its
     Administrative and Personnel regulations. Administrative Regulation 95.60 Conflict
     of Interest and Employee Conduct, dated May 23, 1990, Section 3.4 Acceptance of
     Favors, Gifts, and Gratuities states:

            Persons shall not accept gifts, gratuities or favors of any kind which might
            reasonable [sic] be interpreted as an attempt to influence their actions with
            respect to City business.

     Personnel Regulations go further than the Ordinance. Specifically, Section G-1 Code
     of Ethics and Conduct, dated February 1, 2001, states in paragraph D, “City
     employees shall not accept gifts from persons doing business or seeking to do
     business with the City or from persons regulated by the City.”




     City Policies Prohibit Conflicts of Interest

     In addition to the limiting acceptance of gifts, City policy also prohibits conflicts of
     interest. The City of San Diego Administrative Regulation 95.60, dated December 1,
     2017, titled Conflict of Interest and Employee Conduct, paragraph 4.5.2a. states:

            Pursuant to Council Policy 000-4, employees shall not engage in any
            collateral employment or business activity which is incompatible or in conflict
            with the duties, functions, or responsibilities of the City.

     Paragraph 4.5.2.a.i. lists activities that may constitute a conflict and states:

            An employee shall not engage in any collateral business activity or
            employment, which, by its nature, hours, or physical demands, would impair
            the required quality or quantity of the employee’s work with the City, impair
            the employee’s independence of judgement or action in the performance of
            official duties, reduce the effectiveness or efficiency of the employee’s
            department, reflect discredit on the City…




                                                 34
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.308 Page 36 of 87

     Page 7 of 21

     Hotline Investigation of Gifts Received by City Employee


     Lack of Business Integrity Is Grounds for Debarment

     Vendors who violate state law and the municipal code and demonstrate a lack of
     integrity may be permanently debarred according to City policy. Administrative
     Regulation 25.90 subsection 4.3.1 states:

            A department may recommend to the Chief Operating Officer to
            permanently debar a bidder or contractor. The recommendation must be in
            writing and include evidence to support at least one of the grounds for
            debarment listed in Chapter 2, Article 2, Division 8 of the San Diego Municipal
            Code.

     The SDMC §22.0807 (a) Grounds for Permanent Debarment, (1) (B) states, “any
     offense, action, or inaction indicating a lack of business integrity or business
     honesty.”

     Additionally, the SDMC §22.3004(a) states:

            Prior to awarding a contract, the City shall make a determination that the
            bidder has the capability to fully perform the contract requirements and the
            business integrity to justify the award of public funds. The factors the City
            may consider include, but are not limited to… (6) A satisfactory record of
            compliance with applicable statutes and regulations.

     Finally, the SDMC §22.3004(e) states, “Violations of the provisions of this Section may
     be reported to the City Manager who shall investigate such complaint.”




     Investigation

     Our review of documents obtained from the law enforcement investigation
     uncovered emails on the employee’s personal email account discussing various gifts
     and activities with two City vendors. The investigation revealed that the employee
     accepted the following gifts from two vendors: a paid trip to attend a professional
     sporting event in the San Francisco Bay Area, free contracting work performed at
     their residence, two tickets to a Las Vegas show, annual entry fees to a golf
     tournament, and amusement park tickets for their family. The employee admitted



                                                 35
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.309 Page 37 of 87

     Page 8 of 21

     Hotline Investigation of Gifts Received by City Employee


     to receiving these gifts after being questioned about them by law enforcement, then
     reported the gifts on their SEI forms.




     Unreported Free Trip to Professional Sporting Event

     During a law enforcement interview, the subject employee admitted that they
     attended a professional sporting event which included round-trip airfare, hotel, and
     game ticket. In an email found in the employee’s personal email account, Vendor A
     had forwarded the reservation information to the employee for a Southwest flight
     from San Diego to Oakland with the message, “Here are the updated flights.” The
     trip was not reported in the employee’s SEI prior to questioning.




     Unreported Free Home Construction Work

     The employee was shown an email from their personal email account where Vendor
     B wrote, “…let me know when you want the saw cut and demo done and I’ll take
     care of ASAP.” The employee replied:

            How’s Monday, Tues, or Wed next week for the concrete cutting. I included
            some photos. I need the concrete cut and removed.

     On the following Wednesday, the employee sent the following email to Vendor B:

            The guys did a great job! And, they even removed the weed pile I had to clean
            up to uncover the pool deck…Thanks!!!!

     Included in the personal emails between the employee and Vendor B were before
     and after photos of the area where a large section of concrete was removed.

     After reviewing the email, the employee admitted to receiving the concrete cutting,
     removal and disposal services at their house from Vendor B. However, the
     employee stated they didn’t consider it a gift. When the interviewer asked if they
     considered it a favor from a friend, the employee replied, “Yes.” The gift was not
     reported in the employee’s SEI filed at the time.



                                               36
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.310 Page 38 of 87

     Page 9 of 21

     Hotline Investigation of Gifts Received by City Employee


     Unreported Free Theater Tickets in Las Vegas

     The employee was shown another email from their personal email account with the
     subject line, “Fwd: Tickets Attached.” The email contained a PDF file with two tickets
     to Cirque du Soleil’s show “O” at the Bellagio in Las Vegas. The tickets were issued to
     Vendor B with a face value of $170.50 each. Later that same night, the night of the
     show, the employee sent another email to Vendor B which simply said, “Killer
     seats!!” When asked, the employee stated that they attended the show with a
     second person and had forgotten that they received the tickets. The gift was not
     reported in the employee’s SEI prior to questioning.

     Image 1 below, is the ticket to Cirque du Soleil’s show “O” at the Bellagio in Las
     Vegas emailed to the employee’s personal account by Vendor B.




     Image 1
     Ticket to Cirque du Soleil’s Show “O” at the Bellagio Las Vegas for $170.50




     Source: Employee’s personal email account




                                                37
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.311 Page 39 of 87

     Page 10 of 21

     Hotline Investigation of Gifts Received by City Employee


     Unreported Free Golf

     When asked specifically about golfing with vendors, the employee admitted to
     participating in an annual golf tournament at least four times. The employee
     explained that Vendor A would buy a foursome for the tournament and include the
     subject employee in the foursome. The employee said they did not consider it a gift
     because Vendor A invited other agencies to participate in the foursome.

     Emails were found in the employee’s personal email account accepting invitations
     from Vendor A to attend an annual golf tournament each year for a five-year period.
     An email showed that Vendor A purchased the Platinum Golf Package for $450.
     None of the gifts were reported in the employee’s SEI filed during the relevant time
     periods prior to questioning.




     Unreported Television

     The employee was shown an email from their personal email account sent from
     Vendor A discussing winning a television. The employee explained that they won a
     television at the golf tournament raffle that year and Vendor A had donated the
     television. When asked, the employee explained they were joking when they wrote,
     “…you guys should have just signed the TV over to me instead of giving those people
     false hope.” It is unknown if the television was won in a valid raffle, and it was not
     reported on the employee’s SEI prior to questioning.




     Unreported Amusement Park Tickets

     After being asked twice by law enforcement if a vendor ever gave them amusement
     park tickets as a gift, the employee admitted that they had received tickets for their
     family. When asked if this was considered a gift, the employee replied, “I guess it
     was a gift but not for favors.” The gift was not reported in the employee’s SEI prior to
     questioning.




                                                38
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.312 Page 40 of 87

     Page 11 of 21

     Hotline Investigation of Gifts Received by City Employee


     Employee’s Explanation

     The employee told law enforcement that they file the SEI form each year but never
     claimed any of the gifts they received prior to questioning. The employee said they
     have never attended any Ethics Commission training nor been given any guidance
     on how to fill out the SEI. The employee was adamant that they never reciprocated
     for the gifts received and explained that they were not in charge of payments to
     vendors and not involved in contract awards. Since the City uses a sealed bid
     process and awards contracts to the lowest bidder in a public bid opening, the
     employee claimed they did not have any way of steering contracts to particular
     vendors.

     Although the employee did not attend any formal Ethics Commission training, the
     SEI does include detailed instructions. The SEI instructions give common examples
     of reportable gifts and explains the $50 reportable limit as well as the maximum
     dollar limit that can be accepted from a single source during that reporting period.
     The first two examples listed under Commonly Reportable Gifts are “Tickets/passes
     to sporting or entertainment events” and “Tickets/passes to amusement parks.” The
     employee signed and certified each SEI as to its accuracy.




     The City Employee had Authority to Financially Benefit the Vendors

     The employee’s statements about not being involved in payments to vendors or
     awarding contracts are contradicted by the evidence we obtained. The employee
     had the authority to approve or reject vendor invoices before they were submitted
     for payment. The employee could approve thousands of dollars in contracts and
     had discretion to authorize additional expenditures that were not specifically
     addressed in the contract.

     Our review of the department’s contracting records indicated that Vendor A was
     awarded millions of dollars in contracts.




                                                 39
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.313 Page 41 of 87

     Page 12 of 21

     Hotline Investigation of Gifts Received by City Employee


     The City Employee’s Emails Reveal They Communicated With Vendor
     Representatives Without Subordinate City Employee Knowledge

     A review of the employee’s email contacts with subordinate employees, and
     representatives of Vendor A and Vendor B, revealed that the subject employee
     circumvented the City’s efforts to manage contracts by communicating with
     contractor representatives on their personal email about contract issues without
     other City employees’ knowledge. From as far back as 2011, we found emails from
     the employee’s personal email account communicating with vendor representatives
     about issues discussed in City communications which the employee forwarded to
     the vendor representatives to discuss privately. The employee covertly advised
     Vendor A and Vendor B representatives to give them an advantage when dealing
     with the City on contract issues and warned them not to tell other City employees
     about their communications.

     In one email, a City employee from another department discussed an issue with
     Vendor A about an invoice submitted for work not completed. That employee
     forwarded their email discussion to the subject employee and stated that they
     cannot pay a bid item for the full amount if the work has not been completed. The
     subject employee replied with their solution to let Vendor A bill for substantially all
     of the work, even though not all the work had been completed, and stated that it
     was not a problem unless the vendor is claiming they are over on a bid item.

     The subject employee then forwarded their email conversation with the
     other department employee to Vendor A and advised the Vendor A
     representative to not tell any other City staff that the two had talked.




     The Employee Covertly Advised Vendors on How to Increase Their Revenues on
     City Contracts

     The subject employee acted as a consultant to Vendor A and Vendor B by reviewing
     and editing their invoices, bids, and correspondence. They also advised them on
     how to deal with the City on contract issues, even after the employee transferred to
     another City department. We found emails where the employee revised Vendor A’s
     bid item to increase their revenues.



                                                40
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.314 Page 42 of 87

     Page 13 of 21

     Hotline Investigation of Gifts Received by City Employee


     In an email obtained from the employee’s personal account, the employee reviewed
     a Vendor A invoice and revised it to increase the vendor’s revenues. Vendor A sent
     an Excel spreadsheet file to the employee’s personal email account and wrote, “I
     made this sheet for you to look at.” The employee sent back a revised spreadsheet
     that increased some of the proposed costs by a total of $37,000.

     We found another email where the employee revised Vendor A’s bid item to
     increase their revenues. Vendor A emailed the employee at their personal email
     account to ask a question about a contract line item. The employee wrote back:

            …but you may have noticed I significantly bumped up a few lump sum bid
            items to your benefit and I changed the one contract you bid [increasing the
            cost to the City]

     In an email exchange between the employee on their personal email account and
     Vendor B, the employee increased Vendor B’s proposed rates on a job, without a
     subordinate employee’s apparent knowledge, and told Vendor B not to tell the
     subordinate employee about their arrangement. The employee wrote:

            It’s on. Bill me [increased cost to City]. Please schedule it. Don’t tell
            [subordinate employee]. I’m removing him from this contract. Too many
            issues. I’m assigning a newbie I just hired. Thanks!!

     The Vice President (VP) of Vendor B also reached out to the subject employee for
     advice on issues with the City. The VP of Vendor B sent an email to the employee’s
     personal email account with the subject line, “draft let me know your thoughts.” The
     email contained a letter the VP wrote to a City official about a billing issue with the
     City. The employee responded to Vendor B:

            I sent my edited e-mail through my secret account, [redacted]. There’s no
            way I’m taking a chance on you guys somehow including my info on the email
            to [a City official].




                                                 41
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.315 Page 43 of 87

     Page 14 of 21

     Hotline Investigation of Gifts Received by City Employee


     The City Employee Continued to Covertly Advise Contractors After
     Transferring Out of the Department

     During the timeframe of our investigation, the employee transferred from their
     department to a different City department. Although the employee no longer had
     responsibilities managing contracts, our investigation revealed that they continued
     to communicate with representatives of Vendor A and Vendor B and provide advice
     on their contracting issues with the City. Additional details are contained in the
     confidential version of our report. However, all the following quotes were from the
     employee’s personal email account to the two vendors after the employee
     transferred to a different department:

                •    I’ll write you up an e-mail to fix this crap they’re trying to pull on you
                     [referring to the employee’s former subordinates].


                •    DON’T DO IT. The old bait and switch. You can’t trust that group
                     anymore. Too many chefs in the kitchen and none of them know what
                     they’re doing. I’ll work on this.


                •    I told you…he’s freaking out about the award timeline. Don’t provide
                     any cost estimates.


                •    They’re all screwed over there and pissed off. And, they’re FREAKING
                     out that you haven’t returned the EOC pages. DON’T return the pages
                     until they give you the pricing you want.




     Interviews of Vendor A and Vendor B Representatives Confirmed That Gifts
     Were Given

     In a law enforcement interview, a Vendor A representative confirmed that they were
     friends with the employee and went to lunch together occasionally. The Vendor A
     representative also stated that the lunches were usually paid for with the Vendor A
     credit card. After being shown an email discussing airline tickets to attend a
     professional sporting event, the representative acknowledged that Vendor A paid
     for the employee to travel to attend the event. The Vendor A representative also



                                                   42
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.316 Page 44 of 87

     Page 15 of 21

     Hotline Investigation of Gifts Received by City Employee


     stated that the employee participated in more than one golf tournament with
     Vendor A.

     Law enforcement interviewed a Vendor B representative who stated that they had
     lunch with the employee a few times in the past. After being shown an email with
     attached photos discussing concrete cutting and removal at the employee’s house,
     the representative recalled doing that job for the employee and characterized it as a
     favor for a friend. The Vendor B representative estimated the value of the job at
     $1,500 to $2,000. In regard to the purchase of two tickets to a Las Vegas show for
     the employee, the representative said the Vice President of Vendor B ordered the
     tickets for the employee as a thank you for all the help and advice. When asked if
     Vendor B gave any other gifts to the employee, the representative recalled that
     Vendor B gave the employee amusement park tickets one year at Christmas.




     The City Employee Under-Reported Gifts Received

     After being interviewed, the employee disclosed the gifts that they admitted to
     receiving. In summary, the employee received $3,315 in gifts from Vendor A and
     Vendor B, but underreported them by $1,675 based on information we obtained as
     part of this investigation. In addition to the items disclosed on their SEI, the
     employee did not disclose any lunches received in excess of $50 per vendor per
     year. An analysis of the employee’s personal emails and City calendar schedules for
     lunch dates shows they attended lunch on at least 21 occasions with Vendor A. The
     Vendor A representative stated that the lunches with the employee were usually
     paid for with the Vendor A company credit card. If we use the cost of an average
     lunch at $10, the employee would have reached the SEI reportable $50 threshold
     after five lunches.

     The television that the employee won at the golf tournament raffle may be
     reportable if the donation is regarded the same as a donation to a government
     raffle. If it is reportable, the employee exceeded the gift limit from Vendor A in that
     year. On the FPPC website under Frequently Asked Questions: Form 700 Disclosure,
     Question 32 states:

            Q: Do prizes donated to a governmental agency by an outside source
            constitute gifts under the Act if they were received by city employees in a


                                                43
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.317 Page 45 of 87

     Page 16 of 21

     Hotline Investigation of Gifts Received by City Employee


            drawing conducted by the city for all city employees participating in the city’s
            charitable food drive?

            A: Yes. The prizes are gifts if donated by an outside source and subject to the
            Act’s limits and reporting requirements.

     Further analysis by the FPPC is warranted to determine if the employee should have
     reported the value of the television.




                                               44
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.318 Page 46 of 87

     Page 17 of 21

     Hotline Investigation of Gifts Received by City Employee


     Conclusion

     Our investigation determined that an employee accepted gifts from vendors who
     did business with the City and did not disclose the gifts on annual SEI disclosures
     until the gifts were revealed in the investigation. In some of the years, the gifts
     exceeded the legal limit as set forth in the California Code of Regulations. In
     addition, the employee failed to disclose all the gifts received on their SEIs, and they
     under-reported the value of the gifts by over $1,600.

     We also found that the employee favored Vendor A and Vendor B when
     communicating with vendor representatives on a personal email account about
     contract issues without other City employees’ knowledge, and when acting as a
     consultant to the vendor on contracting issues with the City. As a classified
     employee, the employee is not under the jurisdiction of the Ethics Commission.
     Classified employees who are required to file an SEI make up the largest group of
     City employees who file SEIs.

     Our four recommendations are designed to hold the employee and the vendors
     responsible and to improve City operations. The following is a summary of our
     recommendations and management’s responses.




                                                45
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.319 Page 47 of 87

     Page 18 of 21

     Hotline Investigation of Gifts Received by City Employee


     Recommendation and Management’s Responses (see Attachment A for
     definitions of Fraud Hotline recommendation priorities)

     1. We recommend that the Chief Operating Officer present a revision of
        SDMC §26.0413(a)(4) to the City Council to include Classified employees who
        file SEIs be under the jurisdiction of the Ethics Commission for both
        education and enforcement purposes. (Priority 2)


        Management Response: Agree


        Target Implementation Date: Given the current work situation related to
        COVID-19 we expect to present a draft ordinance to Committee in December,
        2020.




     2. We recommend that the Chief Operating Officer review the details from
        our Confidential report, conduct an independent investigation, and take
        the appropriate corrective action with respect to any identified City
        employees. (Priority 1)


        Management Response: Agree


        Target Implementation Date: Fact Finding will begin no later than May 1, to be
        concluded by July 1st. Appropriate personnel actions will be initiated upon
        conclusion of the Fact Finding investigation.




                                              46
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.320 Page 48 of 87

     Page 19 of 21

     Hotline Investigation of Gifts Received by City Employee


     3. We recommend that the Chief Operating Officer consider permanent
        debarment for Vendor A for lack of business integrity. Under SDMC 22.0807
        Grounds for Permanent Debarment, (1) (B) states, “any offense, action, or
        inaction indicating a lack of business integrity or business honesty.”
        (Priority 1)


        Management Response: Agree


        Target Implementation Date: COO will determine if debarment proceedings
        are to be initiated by July 1st. If proceedings are to be initiated, they will
        commence within 30 days of the COO’s determination.




     4. We recommend that the Chief Operating Officer consider permanent
        debarment for Vendor B for lack of business integrity. Under SDMC 22.0807
        Grounds for Permanent Debarment, (1) (B) states, “any offense, action, or
        inaction indicating a lack of business integrity or business honesty.”
        (Priority 1)


        Management Response: Agree


        Target Implementation Date: COO will determine if debarment proceedings
        are to be initiated by July 1st. If proceedings are to be initiated, they will
        commence within 30 days of the COO’s determination.




                                                47
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.321 Page 49 of 87

     Page 20 of 21

     Hotline Investigation of Gifts Received by City Employee


     This investigation was conducted by Fraud Investigator Gina Rouza under the
     authority of California Government Code Section 53087.6 which states:

            (e) (2) Any investigative audit conducted pursuant to this subdivision shall be
            kept confidential, except to issue any report of an investigation that has been
            substantiated, or to release any findings resulting from a completed
            investigation that are deemed necessary to serve the interests of the public.
            In any event, the identity of the individual or individuals reporting the
            improper government activity, and the subject employee or employees shall
            be kept confidential.

            (3) Notwithstanding paragraph (2), the auditor or controller may provide a
            copy of a substantiated audit report that includes the identities of the subject
            employee or employees and other pertinent information concerning the
            investigation to the appropriate appointing authority for disciplinary
            purposes. The substantiated audit report, any subsequent investigatory
            materials or information, and the disposition of any resulting disciplinary
            proceedings are subject to the confidentiality provisions of applicable local,
            state, and federal statutes, rules, and regulations.

     Thank you for taking action on this issue.




     Respectfully submitted,




     Kyle Elser
     Interim City Auditor




                                                  48
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.322 Page 50 of 87

     Page 21 of 21

     Hotline Investigation of Gifts Received by City Employee


     Attachment A – Definition of Fraud Hotline Recommendation Priorities


                            DEFINITIONS OF PRIORITY 1, 2, AND 3

                            FRAUD HOTLINE RECOMMENDATIONS



     The Office of the City Auditor maintains a priority classification scheme for Fraud
     Hotline recommendations based on the importance of each recommendation to the
     City, as described in the table below. While the City Auditor is responsible for
     providing a priority classification for recommendations, it is the City Administration’s
     responsibility to establish a target date to implement each recommendation taking
     into considerations its priority. The City Auditor requests that target dates be
     included in the Administration’s official response to the findings and
     recommendations.



            Priority
                                                Description
            Class 1
                       Fraud or serious violations are being committed.
                       Significant fiscal and/or equivalent non-fiscal losses are
                       occurring.
               1
                       Costly and/or detrimental operational inefficiencies are
                       taking place.
                       A significant internal control weakness has been identified.
                       The potential for incurring significant fiscal and/or
                       equivalent non-fiscal losses exists.
                       The potential for costly and/or detrimental operational
               2
                       inefficiencies exists.
                       The potential for strengthening or improving internal
                       controls exists.
               3       Operation or administrative process will be improved.




     1
      The City Auditor is responsible for assigning Fraud Hotline recommendation
     priority class numbers. A recommendation which clearly fits the description for
     more than one priority class shall be assigned the higher priority.


                                                49
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.323 Page 51 of 87 3
                                                                        Attachment

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                      Page
                                                 25.90          1                        1 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

   1.    PURPOSE

         1.1.   To provide policies and procedures for the suspension and debarment process.

   2.    SCOPE

         2.1.   This regulation applies to all City departments seeking to initiate a debarment
                against a bidder or contractor and applies to a Debarment Hearing Board
                (Board) and independent hearing officer, unless otherwise specified.

        2.2     This regulation does not apply to appeals of unsatisfactory final performance
                evaluations, which are heard in accordance with section 22.0811 of the San
                Diego Municipal Code.

   3.    DEFINITIONS

         3.1.   All defined terms in Chapter 2, Article 2, Division 8 of the San Diego Municipal
                Code apply to this regulation and appear in italics in this regulation.

         3.2.   The Chief Operating Officer or designee is charged with carrying out the
                provisions of this regulation. The Chief Operating Officer will ensure that no one
                working within the line of supervision of the department requesting suspension
                or debarment participates in decisions to suspend or debar.

   4.    POLICY

         4.1.   Initiating Department’s Roles

                4.1.1. A department may recommend that the Chief Operating Officer suspend
                       and debar, or debars, a bidder or contractor.

                4.1.2. Any City department seeking to debar a bidder or contractor must first
                       confer with the City Attorney’s Office to determine the legal sufficiency
                       and basis for the proposed debarment of a bidder or contractor before
                       making its recommendation to initiate suspension or debarment.


   (New Administrative Regulation, Issue 1, effective January 18, 2019)
   ____________________________________________________________________________
   Authorized

                    _____________ [Signature on File] ____________
                               Chief Operating Officer



                                                50
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.324 Page 52 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                       Page
                                                 25.90          1                         2 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

         4.2.   Suspension Pending Debarment Decision

                4.2.1. When a department seeks to suspend and debar a bidder or contractor,
                       the department shall submit a written recommendation to the Chief
                       Operating Officer. The recommendation must include evidence to
                       support at least one of the grounds for debarment listed in Chapter 2,
                       Article 2, Division 8 of the San Diego Municipal Code.

                4.2.2. If the Chief Operating Officer determines that adequate evidence exists to
                       suspend a bidder or contractor, the Chief Operating Officer shall notify
                       the bidder or contractor with a letter of suspension which describes the
                       evidence that formed the basis of the suspension and informs the bidder
                       or contractor about the opportunity to appeal and the process for
                       submitting a written request to appeal.

                4.2.3. If the bidder or contractor submits a timely written request to appeal the
                       suspension, then the Chief Operating Officer will conduct an informal
                       meeting within seventy-two (72) hours, unless there is good cause as
                       determined by the Chief Operating Officer to extend the time.

                4.2.4. The appeal is an informal, non-evidentiary meeting. The meeting may
                       include the bidder or contractor and, if requested by the Chief Operating
                       Officer, a representative of the department who has knowledge regarding
                       the basis for the proposed suspension.

                4.2.5. The appeal is limited to the issue of the sufficiency of the evidence
                       supporting the suspension.

                4.2.6. The Chief Operating Officer will notify the bidder or contractor in
                       writing of the City’s final decision on the suspension and the basis for his
                       or her decision.

                4.2.7. When a bidder or contractor is suspended, the Chief Operating Officer
                       should appoint a Board or an independent hearing officer to hear the
                       debarment within a reasonable amount of time, based on the
                       circumstances of the case, not to exceed 30 calendar days unless the
                       bidder or contractor presents good cause to extend the time.

                4.2.8. A suspension will stay in effect until a final decision on the proposed
                       debarment is made.




                                                51
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.325 Page 53 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                          Page
                                                 25.90          1                            3 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

         4.3.   Permanent Debarment - Appointment of Independent Hearing Officer

                4.3.1. A department may recommend to the Chief Operating Officer to
                       permanently debar a bidder or contractor. The recommendation must be
                       in writing and include evidence to support at least one of the grounds for
                       debarment listed in Chapter 2, Article 2, Division 8 of the San Diego
                       Municipal Code.

                4.3.2. For any proposed permanent debarment, the Chief Operating Officer
                       shall appoint an impartial independent hearing officer, except for
                       debarments based on unsatisfactory final performance evaluations, which
                       are heard in accordance with section 22.0811 of the San Diego Municipal
                       Code. The Chief Operating Officer may contract for services for an
                       independent hearing officer or may appoint an independent hearing
                       officer from a list of qualified individuals maintained by the City.

                4.3.3. All independent hearing officers who preside over hearings of permanent
                       debarment must follow City policies, procedures, and regulations that
                       govern permanent debarment.

                4.3.4. If a bidder or contractor seeks to disqualify the independent hearing
                       officer on the basis of bias, prejudice, or conflict of interest, the bidder or
                       contractor must submit a written request to the Chief Operating Officer
                       within five (5) calendar days of receiving notice of the hearing.

                4.3.5. If the Chief Operating Officer determines that the request to disqualify
                       the independent hearing officer has merit, the Chief Operating Officer
                       shall replace the independent hearing officer or contract with another
                       agency.

         4.4.   Less-Than Permanent Debarment – Appointment of Debarment Hearing Board

                4.4.1. A department may recommend to the Chief Operating Officer to debar a
                       bidder or contractor for two years, or three or more years. The
                       recommendation must be in writing and include evidence to support at
                       least one of the grounds for debarment listed in Chapter 2, Article 2,
                       Division 8 of the San Diego Municipal Code.

                4.4.2   The Chief Operating Officer shall appoint a three-member Board to hear
                        debarment proceedings and shall designate one member as the
                        chairperson.




                                                 52
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.326 Page 54 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                        Page
                                                 25.90          1                          4 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

                4.4.3. If a bidder or contractor seeks to disqualify any member of the Board on
                       the basis of bias, prejudice, or conflict of interest, the bidder or
                       contractor must submit a written request to the Chief Operating Officer
                       within five (5) calendar days of receiving notice of the hearing. If the
                       Chief Operating Officer determines that the request has merit, the Chief
                       Operating Officer shall replace the disqualified Board member.

         4.5.   Notice for Debarment Hearings

                4.5.1. The Chief Operating Officer shall serve written notice, as authorized
                       under section 22.0806 of the San Diego Municipal Code, of the date,
                       time, and location of the debarment hearing at least ten (10) calendar
                       days prior to the date of the hearing.

                4.5.2. The notice should include: (1) a statement that debarment is being
                       considered; (2) the grounds for the proposed debarment, in terms
                       sufficient to put the respondent on notice of the conduct or action(s) upon
                       which it is based; (3) any supporting documentation to support the
                       grounds for the proposed debarment; (4) the intended period of the
                       debarment; (5) a reference to the San Diego Municipal Code on
                       debarment procedures and this administrative regulation; and (6) if
                       known, the name, address, and telephone number of any employee who
                       has been designated to appear at the hearing on behalf of the City.

         4.6.   Representation by Counsel

                4.6.1. Legal representation in debarment hearings is not required. However,
                       both parties are entitled to legal representation, if desired. A City
                       department may be represented by the City Attorney’s Office. It is the
                       bidder’s or contractor’s responsibility to obtain legal representation at its
                       own expense if so desired. Alternatively, the bidder or contractor may
                       designate an authorized representative (non-legal representative) either in
                       person at the hearing, or by a signed written letter before the hearing.

                4.6.2. Failure of the person recommended for debarment or his or her
                       authorized representative to appear at a debarment hearing after notice is
                       given constitutes a waiver of that person’s right to contest the debarment
                       recommendations. Failure to appear will result in the department’s
                       recommendation becoming the City’s final decision.




                                                53
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.327 Page 55 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                     Page
                                                 25.90          1                       5 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

         4.7.   Presentation of Evidence

                4.7.1. The parties must exchange all evidence and any documents or written
                       legal arguments supporting the parties’ position, along with the names
                       and addresses of witnesses (collectively “evidence”), no later than five
                       business days prior to the hearing date, unless otherwise directed by the
                       Board or the independent hearing officer. A copy must also be submitted
                       to the Board or the independent hearing officer. Evidence that is not
                       timely submitted may not be introduced at the hearing.

                4.7.2. The Board or the independent hearing officer may conduct a pre-hearing
                       conference to deal with such matters as exploring a settlement, prepare
                       stipulations, clarifying issues, hearing any preliminary motions (i.e.,
                       excluding certain evidence or limiting testimony of witnesses) and either
                       disposing of them or taking them under advisement, and other such
                       matters that will promote an orderly and efficient hearing.

                4.7.3. The presentation of evidence, including allowing opening statements and
                       closing arguments, is within the discretion of the Board or the
                       independent hearing officer.

                4.7.4. All testimony must be taken under oath administered by the Board or the
                       independent hearing officer.

                4.7.5. It is the department’s burden to prove by a preponderance of evidence
                       that debarment is appropriate.

                4.7.6. The Board or the independent hearing officer may continue the hearing
                       based on good cause shown by one of the parties to ensure a fair and
                       orderly presentation of the evidence.

         4.8.   Conduct of Hearing

                4.8.1. The proceedings shall be as informal as is compatible with the
                       requirements of justice. The hearing need not be bound by the common
                       law or statutory rules of evidence and procedure. Evidence may be oral or
                       written. The Board or the independent hearing officer may make inquiry
                       in the matter through oral testimony and records presented at the hearing.

                4.8.2. The parties shall not engage in ex-parte communication with members of
                       the Board or with the independent hearing officer.




                                               54
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.328 Page 56 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                       Page
                                                 25.90          1                         6 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

                4.8.3. The Board or the independent hearing officer may consider hearsay
                       evidence as part of the determination, except that no finding may be
                       based solely on such hearsay evidence unless the hearsay evidence is
                       supportive or supplementary to other legally competent evidence.
                       Hearsay evidence may be admissible if the independent hearing officer or
                       the Board determines that it is reliable.

                4.8.4. All hearings shall be recorded. Any party may arrange for a certified
                       stenographer to record the hearing. The requestor of the certified
                       stenographer shall bear all recording costs and shall provide, at no cost, a
                       complete copy of the hearing transcript to the Board or the independent
                       hearing officer.

                4.8.5. The Board or the independent hearing officer may ask questions, seek
                       clarification, and request additional information from the parties at any
                       time during the hearing.

         4.9.   Decision

                4.9.1. The Board or the independent hearing officer may uphold or deny the
                       department’s recommendation for debarment.

                4.9.2. If debarment is upheld, but the evidence presented supports a different
                       duration of debarment, the Board or the independent hearing officer may
                       increase or decrease the duration of debarment. The duration of
                       debarment shall not be less than one year.

                4.9.3   The Board or the independent hearing officer shall determine all factual
                        issues raised in the hearing and include findings of fact in a written
                        decision to support its conclusions.

                4.9.4. For hearings before the Board, the decision must be made by a majority
                       of the Board members.

                4.9.5   The written decision shall be prepared and mailed no later than thirty (30)
                        calendar days after the conclusion of the hearing. If the Board or the
                        independent hearing officer determines that the complexity of the case
                        requires additional time in which to render a decision, the time may be
                        extended by another thirty (30) calendar days. Notice of such extension
                        shall be promptly served upon the parties.




                                                55
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.329 Page 57 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                       Page
                                                 25.90          1                         7 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

                 4.9.6   The written decision shall be mailed to the parties in accordance with the
                         notice procedures in Chapter 2, Article 2, Division 8 of the San Diego
                         Municipal Code and is final on the date it is mailed.

         4.10.   Appeal Process

                 4.10.1. All debarment decisions shall be final and shall constitute exhaustion of
                         remedies by the bidder or contractor. Either party may seek writ review
                         of the debarment decision.

         4.11.   Creation of List of Debarred and Suspended Persons

                 4.11.1. The Purchasing and Contracting Department shall create and maintain a
                         list of names, addresses, and applicable debarment or suspension
                         commencement and expiration dates of all debarred or suspended
                         bidders and contractors. The Purchasing and Contracting Department
                         shall publish this list on the City’s website. The Purchasing and
                         Contracting Department shall review the list annually and make any
                         necessary updates, and add debarred or suspended bidders and
                         contractors upon final decision from the Board or the independent
                         hearing officer.

   5.    RESPONSIBILITY

         5.1     Department

                 5.1.1   The department must submit to the Chief Operating Officer, in writing,
                         any recommendation to suspend and debar, or debar, including
                         confirmation that the department conferred with the City Attorney’s
                         Office as required under section 4.1.2 of this regulation, and must
                         represent the City at the hearing.

         5.2     Bidder or Contractor

                 5.2.1. A bidder or contractor must timely notify the Chief Operating Officer in
                        writing to appeal a suspension.

                 5.2.3. A bidder or contractor must be present at the debarment hearing. Failure
                        to appear constitutes a waiver to contest the debarment recommendations.
                        Failure to appear will result in the department’s recommendation
                        becoming the City’s final decision.




                                                 56
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.330 Page 58 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue                         Page
                                                 25.90          1                           8 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

         5.3.   Chief Operating Officer

                5.3.1. The Chief Operating Officer is responsible for providing an informal
                       meeting for suspensions.

                5.3.2. The Chief Operating Officer is responsible for providing a hearing,
                       arranging for a Board or independent hearing officer, and providing
                       notice to all parties of the hearing date and the final written decision for
                       debarment hearings.

         5.4.   Board or Independent Hearing Officer

                5.4.1. The Board or the independent hearing officer is responsible for ensuring
                       that an administrative record is properly recorded and all evidence
                       admitted during the hearing is maintained.

                5.4.2. The Board or the independent hearing officer is responsible for following
                       City policies, procedures, and regulations that govern debarment.




                                                 57
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.331 Page 59 of 87

                             CITY OF SAN DIEGO
                        ADMINISTRATIVE REGULATION
    SUBJECT                                     Number        Issue   Page
                                                 25.90          1     9 of 9
    PROCEDURES FOR INITIATING DEBARMENT        Effective Date
    AND DEBARMENT HEARINGS                     January 18, 2019

                                               APPENDIX

   Legal References

   Chapter 2, Article 2, Division 8 of the San Diego Municipal Code
   Council Policy 000-29

   Forms

   None

   Subject Index

   Debarment Policy
   Debarment Roles
   Debarment Hearing Procedures


   Administering Department

   Purchasing & Contracting




                                                58
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.332 Page 60 of 87




                          EXHIBIT B

                                       59
    Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.333 Page 61 of 87




From:                              Mougin, Cassandra <CMougin@sandiego.gov>
Sent:                              Wednesday, September 30, 2020 4:31 PM
To:                                Scott K. Dauscher; Brian M. Wheeler
Cc:                                Rae, Christina
Subject:                           American Asphalt Debarment Hearing Dates


Dear Scott and Brian,

We were recently advised that the City has decided to not pursue further action against your firm in regard to the
conflict of interest issues previously identified. The Office of Administrative Hearings (OAH) requires the City, as the
filing agency, to obtain available dates from your office for the debarment hearing. We will provide those dates to the
OAH, along with dates that our office is available. We are not exactly sure when the OAH is setting hearings but we
think it is likely sometime this year. Please provide dates in next few months and we will provide those to the OAH.

Thank you,
Cassandra


Cassandra Mougin
Deputy City Attorney
Office of the City Attorney - Civil Division
1200 Third Avenue, Suite 1100
San Diego, CA 92101
(858)431-9631


PLEASE NOTE: This email is for the sole use of the intended recipient(s) and may contain information
protected by the ATTORNEY-CLIENT PRIVILEGE and/or by the ATTORNEY WORK PRODUCT
DOCTRINE. The contents of this email may include confidential and/or inside information and may be legally
privileged or protected and should not be communicated to or relied upon by any person without express
consent of the sender. If you are not the intended recipient of this communication, you are hereby notified that
any unauthorized review, use, dissemination, distribution, downloading, or copying of this communication is
strictly prohibited and may be unlawful. If you have received this email in error, please immediately notify the
sender by reply email, delete the original communication, and destroy all copies.




                                                            1
                                                            60
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.334 Page 62 of 87




                          EXHIBIT C

                                       61
     Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.335 Page 63 of 87




From:                                     Scott K. Dauscher <SDauscher@aalrr.com>
Sent:                                     Friday, October 2, 2020 9:25 AM
To:                                       Mougin, Cassandra
Cc:                                       Rae, Christina; Brian M. Wheeler
Subject:                                  [EXTERNAL] RE: American Asphalt Debarment Hearing Dates [AALRR-
                                          Cerritos.008905.00027]



**This email came from an external source. Be cautious about clicking on any links in this email or opening
attachments.**


Cassandra,

Thank you for your email. We will get available dates and send them to you.


Scott K. Dauscher | Partner
Atkinson, Andelson, Loya, Ruud & Romo
12800 Center Court Drive, Suite 300, Cerritos, California 90703
Main (562) 653-3200 • Fax (562) 653-3333
sdauscher@aalrr.com | vcard | website | subscribe | blog


From: Mougin, Cassandra [mailto:CMougin@sandiego.gov]
Sent: Wednesday, September 30, 2020 4:31 PM
To: Scott K. Dauscher; Brian M. Wheeler
Cc: Rae, Christina
Subject: American Asphalt Debarment Hearing Dates

Dear Scott and Brian,

We were recently advised that the City has decided to not pursue further action against your firm in regard to the
conflict of interest issues previously identified. The Office of Administrative Hearings (OAH) requires the City, as the
filing agency, to obtain available dates from your office for the debarment hearing. We will provide those dates to the
OAH, along with dates that our office is available. We are not exactly sure when the OAH is setting hearings but we
think it is likely sometime this year. Please provide dates in next few months and we will provide those to the OAH.

Thank you,
Cassandra


Cassandra Mougin
Deputy City Attorney
Office of the City Attorney - Civil Division
1200 Third Avenue, Suite 1100
San Diego, CA 92101
(858)431-9631


PLEASE NOTE: This email is for the sole use of the intended recipient(s) and may contain information
protected by the ATTORNEY-CLIENT PRIVILEGE and/or by the ATTORNEY WORK PRODUCT

                                                                  1
                                                                  62
    Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.336 Page 64 of 87

DOCTRINE. The contents of this email may include confidential and/or inside information and may be legally
privileged or protected and should not be communicated to or relied upon by any person without express
consent of the sender. If you are not the intended recipient of this communication, you are hereby notified that
any unauthorized review, use, dissemination, distribution, downloading, or copying of this communication is
strictly prohibited and may be unlawful. If you have received this email in error, please immediately notify the
sender by reply email, delete the original communication, and destroy all copies.




                                                        2
                                                       63
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.337 Page 65 of 87




                          EXHIBIT D

                                       64
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.338 Page 66 of 87




                                       65
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.339 Page 67 of 87




                                       66
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.340 Page 68 of 87




                                       67
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.341 Page 69 of 87




                                       68
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.342 Page 70 of 87




                                       69
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.343 Page 71 of 87




                                       70
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.344 Page 72 of 87




                                       71
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.345 Page 73 of 87




                                       72
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.346 Page 74 of 87




                                       73
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.347 Page 75 of 87




                                       74
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.348 Page 76 of 87




                                       75
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.349 Page 77 of 87




                                       76
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.350 Page 78 of 87




                                       77
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.351 Page 79 of 87




                                       78
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.352 Page 80 of 87




                                       79
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.353 Page 81 of 87




                                       80
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.354 Page 82 of 87




                                       81
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.355 Page 83 of 87




                                       82
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.356 Page 84 of 87




                                       83
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.357 Page 85 of 87




                                       84
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.358 Page 86 of 87




                                       85
Case 3:21-cv-00176-DMS-NLS Document 11-1 Filed 02/03/21 PageID.359 Page 87 of 87




                                       86
